EXHIBIT 10.7
EXECUTION COPY








THIRD AMENDED AND RESTATED CREDIT AGREEMENT


ALTALINK, L.P.,
as Borrower
- and -
ALTALINK MANAGEMENT LTD.,
as General Partner
- and -
THE BANK OF NOVA SCOTIA,
as Agent of the Lenders, and as Lender
- and -
ALL OTHER LENDERS WHICH BECOME
PARTIES HEREUNDER,
as Lenders




 



--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page




ARTICLE 1 INTERPRETATION
1
 
1.1
Definitions
1
 
1.2
References
11
 
1.3
Headings
11
 
1.4
Included Words
11
 
1.5
Amendment and Restatement: No Novation
11
 
1.6
Accounting Terms
11
 
1.7
Time
12
 
1.8
Governing Law/Attornment
12
 
1.9
Currency
12
 
1.1
Certificates and Opinions
12
 
1.11
Schedules
12
 
 
 
 
ARTICLE 2 AMOUNT AND TERMS OF THE CREDIT FACILITIES
13
 
2.1
Credit Facilities
13
 
2.2
Cancellation
13
 
2.3
Particulars of Borrowings
13
 
2.4
Borrowing Notice
14
 
2.5
Books of Account
15
 
2.6
Further Provisions Account/Evidence of Borrowings
15
 
2.7
Bankers’ Acceptances
16
 
2.8
Letters of Credit
20
 
2.9
LIBOR Loans
21
 
2.1
Safekeeping of Drafts
23
 
2.11
Certification to Third Parties
23
 
 
 
 
ARTICLE 3 INTEREST
23
 
3.1
Interest on Loans
23
 
3.2
LIBOR Interest Period Determination
24
 
3.3
Interest on Overdue Amounts
24
 
3.4
Other Interest
24
 
3.5
Interest Act (Canada)
25
 
3.6
Deemed Reinvestment Principle
25
 
3.7
Maximum Return
25
 
 
 
 
ARTICLE 4 FEES
25
 
4.1
Acceptance Fees
25
 
4.2
Letter of Credit
25
 
4.3
Standby Fee
26
 
4.4
Basis of Calculation of Fees
26
 
4.5
Extension Fee
26
 
 
 
 



 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


ARTICLE 5 PAYMENT
26
 
5.1
Voluntary Repayment of Outstanding Accommodation
26
 
5.2
Repayment on Maturity Date and Extension
28
 
5.3
Excess Accommodation
29
 
5.4
Illegality
29
 
 
 
 
ARTICLE 6 PAYMENTS AND INDEMNITIES
29
 
6.1
Payments on Non-Business Days
29
 
6.2
Method and Place of Payment
29
 
6.3
Net Payments
30
 
6.4
Agent May Debit Account
30
 
6.5
Currency of Payment
30
 
6.6
Increased Costs
30
 
6.7
General Indemnity
31
 
6.8
Early Termination of LIBOR Interest Period
32
 
6.9
Outstanding Bankers’ Acceptances and Letters of Credit
32
 
6.1
Replacement of Lender
33
 
 
 
 
ARTICLE 7 SECURITY
33
 
7.1
Security
33
 
 
 
 
ARTICLE 8 REPRESENTATIONS AND WARRANTIES
33
 
8.1
Representations and Warranties
33
 
8.2
Survival of Representations and Warranties
36
 
 
 
 
ARTICLE 9 COVENANTS
36
 
9.1
Trust Indenture
36
 
9.2
Covenants
36
 
9.3
Maintenance of Total Capitalization
38
 
 
 
 
ARTICLE 10 CONDITIONS PRECEDENT TO BORROWINGS
39
 
10.1
Conditions Precedent to Effectiveness of this Agreement
39
 
10.2
Conditions Precedent to All Borrowings, Conversions
40
 
10.3
Waiver
40
 
 
 
 
ARTICLE 11 EVENTS OF DEFAULT
41
 
11.1
Events of Default
41
 
11.2
Remedies
41
 
11.3
Remedies Cumulative
42
 
11.4
Appropriation of Moneys Received
42
 
11.5
Non-Merger
42
 
11.6
Waiver
42








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


 
11.7
Set-off
42
 
 
 
 
ARTICLE 12 THE AGENT AND THE LENDERS
43
 
12.1
Authorization of Agent and Relationship
43
 
12.2
Disclaimer of Agent
44
 
12.3
Failure of Lender to Fund
44
 
12.4
Payments by the Borrower
45
 
12.5
Payments by Agent
46
 
12.6
Direct Payments
47
 
12.7
Administration of the Credit Facilities
47
 
12.8
Rights of Agent
49
 
12.9
Acknowledgements, Representations and Covenants of Lenders
50
 
12.1
Collective Action of the Lenders
51
 
12.11
Successor Agent
52
 
12.12
Provisions Operative Between Lenders and Agent Only
52
 
12.13
Assignments and Participation - Approvals
52
 
12.14
Assignments
53
 
12.15
Participation
54
 
 
 
 
ARTICLE 13 MISCELLANEOUS
54
 
13.1
Expenses
54
 
13.2
Further Assurances
54
 
13.3
Notices
55
 
13.4
Survival
55
 
13.5
Benefit of Agreement
55
 
13.6
Severability
56
 
13.7
Entire Agreement
56
 
13.8
Credit Documents
56
 
13.9
Counterparts
56
 
13.1
Amendments/Approvals and Consents/Waivers
56
 
13.11
Acknowledgement
56





SCHEDULE 1 BORROWER’S CERTIFICATE OF COMPLIANCE
SCHEDULE 2(A) BORROWING NOTICE
SCHEDULE 2(B) NOTICE OF ROLL OVER
SCHEDULE 2(C) CONVERSION OPTION NOTICE
SCHEDULE 3 NOTICE OF EXTENSION
SCHEDULE 4 ASSIGNMENT AGREEMENT
SCHEDULE 5 LENDERS

    







--------------------------------------------------------------------------------






THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is made as of December 17, 2015
A M O N G:
 
 
 
 
ALTALINK MANAGEMENT LTD., as general partner of
 
ALTALINK, L.P.,
 
 
 
 
 
as Borrower,
 
 
 
 
 
- and -
 
 
 
 
 
ALTALINK MANAGEMENT LTD.,
 
 
 
 
 
as General Partner,
 
 
 
 
 
- and -
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
as Agent of the Lenders, and as Lender
 
 
 
 
 
- and -
 
 
 
 
 
ALL OTHER LENDERS WHICH BECOME PARTIES
 
HEREUNDER,
 
 
 
 
 
as Lenders
 



WHEREAS the Borrower, the General Partner, BNS, as Agent of the Lenders and as
Lender, and the Lenders are party to a Second Amended and Restated Credit
Agreement dated as of December 19, 2013 (such agreement, as amended by a first
amending agreement dated as of October 24, 2014, a second amending agreement
dated as of December 18, 2014 and a third amending agreement dated as of
November 20, 2015, the “Existing Credit Agreement”);
AND WHEREAS the Borrower has requested, and the Lenders have agreed, to extend
the Maturity Date, and to make additional amendments to the Existing Credit
Agreement and to amend and restate the Existing Credit Agreement, as herein
contained;
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements contained in this Agreement, the Borrower, the General
Partner, the Agent and the Lenders covenant and agree as follows:


 



--------------------------------------------------------------------------------


- 2 -


ARTICLE 1
INTERPRETATION

1.1
Definitions

In this Agreement, unless the context otherwise requires, all capitalized terms
shall have the meaning ascribed thereto in the Trust Indenture provided that the
following terms shall have the following meanings (whether or not defined in the
Trust Indenture):
“Accommodation” means the Loans, Letters of Credit and Bankers’ Acceptances
under this Credit Facility and shall refer to any one or more of such types
where the context requires.
“Advance” means an advance by the Lenders or any of them of any Accommodation,
and shall include deemed Advances and conversions, renewals and rollovers of
existing Advances, and any reference relating to the amount of Advances shall
mean the Canadian Dollar Amount of all outstanding Accommodation.
“Advanced Share” means the percentage of the total amount of Advances to the
Borrower that has been made by a particular Lender at any time.
“Agent” means BNS, or any Successor Agent appointed under Section 12.11.
“Agent’s Account” means the account at the Branch into which Lenders’ Advances
shall be deposited for payment to the Borrower.
“Agreement” means this Third Amended and Restated Credit Agreement and the
Schedules hereto, as may be further amended, supplemented or restated from time
to time.
“Applicable Laws” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgment, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any governmental authority, binding on or affecting the person referred to in
the context in which the term is used or binding on or affecting the property of
such person, in each case whether or not having the force of law.
“Applicable Margin” means the applicable fee or margin amount set out in the
following grid for the rating which corresponds to the rating received from
Standard & Poor’s, Moody’s or DBRS and which is determined below:







--------------------------------------------------------------------------------

- 3 -


Ratings
Category I
Category II
Category III
Category IV
Category V
Standard & Poor’s, Moody’s, and DBRS
> A / A2 / A
A / A2 / A
A - / A3 / A(low)
BBB+ /
Baa1 / BBB (high)
<BBB+ /
Baa1 / BBB (high)
Applicable Margin for Bankers’ Acceptances, LIBOR Loans & LC/fees
70 bps
80 bps
100 bps
120 bps
145 bps
Applicable Margin for Prime Rate Loans and US Base Rate Loans
0 bps
0 bps
0 bps
20 bps
45 bps
Standby Fee
14 bps
16 bps
20 bps
24 bps
29 bps
Term-out Fee
25 bps
25 bps
25 bps
25 bps
25 bps




The ratings set forth in the foregoing table are the ratings assigned by each of
the Rating Agencies to the Borrower until such time as ratings are assigned to
the Outstanding Senior Bonds after which time the ratings set forth on the
foregoing table shall refer to the ratings assigned by each of the Rating
Agencies to the Outstanding Senior Bonds. For purposes of this Agreement, if at
any time the ratings assigned by the Rating Agencies fall within different
rating categories in accordance with the above table, the applicable rating
category for purposes of calculating the Applicable Margin shall be determined
as follows:
(a)
if only two Rating Agencies publish ratings of the Borrower and/or the
Outstanding Senior Bonds, as applicable, the rating category containing the
highest assigned rating shall govern, unless the difference in the ratings
published by such two Rating Agencies is: (i) two rating levels, in which case
the applicable rating shall be deemed to be the average between such two
ratings; and (ii) more than two rating levels, in which case the applicable
rating shall be deemed to be the rating one level higher than the lowest of such
ratings;

(b)
if all three Rating Agencies publish ratings of the Borrower and/or the
Outstanding Senior Bonds, as applicable, and two (2) of the Rating Agencies
publish a similar rating category, such similar rating category shall govern;
and

(c)
if all three Rating Agencies publish ratings of the Borrower and/or the
Outstanding Senior Bonds, as applicable, which are different, the middle rating
category of the three ratings shall govern.

Any increase or decrease in the applicable LIBOR Margin and applicable Bankers’
Acceptance Fee resulting from a change in the rating assigned by one or more
Rating Agency shall be calculated with reference to the new Applicable Margin
and fee effective on and after the date on which such rating change is
published, notwithstanding that any affected LIBOR Advance or Bankers’
Acceptance may have been made or issued prior to such date. In the case of
outstanding Bankers’ Acceptance, an appropriate adjustment shall be made to the
fees already collected in respect thereof and the difference shall be paid by,
or refunded to, the Borrower, as the case may be, within five (5) Business Days
after notice by the Agent to the Borrower of the amount of the adjustment.







--------------------------------------------------------------------------------

- 4 -


The Applicable Margins for each of the above-mentioned rating categories shall
increase by 25 bps after the expiry of the Revolving Period until all of the
Borrowings have been repaid in full.
“Auditor” means the independent national firm of Canadian chartered accountants
appointed from time to time as the auditor of the Borrower.
“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, an amount
calculated on the applicable Borrowing Date which is (rounded to the nearest
full cent, with one-half of one cent being rounded up) equal to the face amount
of such Bankers’ Acceptance multiplied by the price, where the price is
calculated by dividing one by the sum of one plus the product of (i) the BA
Discount Rate applicable thereto expressed as a decimal fraction multiplied by
(ii) a fraction, the numerator of which is the term of such Bankers’ Acceptance
and the denominator of which is three hundred and sixty-five (365), which
calculated price will be rounded to the nearest multiple of 0.001%.
“BA Discount Rate” means, expressed as a rate per annum,
(a)
with respect to any Bankers’ Acceptance accepted on any date by a Lender which
is a Schedule 1 Bank, such Lender’s discount rate for bankers’ acceptances
accepted and purchased on such date by that Lender having a comparable face
amount and identical maturity date to the face amount and maturity date of such
Bankers’ Acceptance; and

(b)
with respect to any Bankers’ Acceptance accepted and purchased by a Lender which
is a Schedule 2 Bank or not a bank, the lesser of (i) the discount rate, rounded
upward to the nearest two decimal places, for bankers’ acceptances accepted by
that Lender having a comparable face amount and identical maturity date to the
face amount and maturity date of such Bankers’ Acceptance, and (ii) the discount
rate, calculated on the same basis at the same time, for bankers’ acceptances
accepted by the Agent, plus 0.075% per annum; calculated on the basis of a year
of three hundred and sixty-five (365) days and determined in accordance with
normal market practice at or about 10:00 a.m. on the applicable Borrowing Date;

provided that if any such rate is less than zero, the BA Discount Rate will be
deemed to be zero.
“Bankers’ Acceptance” means a Draft drawn by the Borrower denominated in
Canadian Dollars, for a term of one, two, three or six months or such other term
as is readily acceptable, which term shall mature on a Business Day and on or
before the applicable Maturity Date for an amount of Two Hundred and Fifty
Thousand Canadian Dollars (Cdn.$250,000) or any whole multiple of Two Hundred
and Fifty Thousand Canadian Dollars (Cdn.$250,000), the minimum aggregate amount
of which included in any Borrowing shall be Two Hundred and Fifty Thousand
Canadian Dollars (Cdn.$250,000), and accepted by a Lender pursuant to this
Agreement.
“Bankers’ Acceptance Fee” means the fee payable on the face amount of each
Bankers’ Acceptance calculated and payable in the manner provided for in Section
4.1.







--------------------------------------------------------------------------------

- 5 -


“BNS” means The Bank of Nova Scotia, its successors and permitted assigns.
“Bond Delivery Agreement” means the bond delivery agreement dated as of October
24, 2014 among the parties hereto as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Borrower” means AltaLink, L.P., a limited partnership created and existing
under the Partnership Act (Alberta) and its permitted successors and permitted
assigns.
“Borrower’s Account” means an account for the Borrower designated by the
Borrower and maintained for the Borrower at the Branch of Account, pursuant to
an account operating agreement between the Borrower and BNS.
“Borrower’s Certificate of Compliance” means a certificate of the Borrower in
the form of Schedule 1 and signed on behalf of the Borrower by any one of the
President, Chief Executive Officer, the Chief Financial Officer, an Executive
Vice President, a Vice President, or the Secretary, of the Borrower or any other
senior officer of the General Partner so designated by a certificate signed by
the Chairman or President of the General Partner and filed with the Agent for so
long as such designation shall be in effect.
“Borrowing” means the aggregate Accommodation to be obtained by the Borrower
from one or more of the Lenders on any Borrowing Date.
“Borrowing Date” means the Business Day specified in a Borrowing Notice on which
a Lender is or Lenders are requested to provide Accommodation (and also includes
the date on which any Loan by way of Overdraft is obtained by the Borrower).
“Borrowing Notice” has the meaning set out in Section 2.4.
“Branch” means the Calgary Commercial Banking Centre of the Agent situated at
240-8th Avenue S.W., Calgary, Alberta, or such other branch of the Agent in the
City of Calgary as the Agent may from time to time designate in writing to the
Borrower.
“Branch of Account” means the Calgary Commercial Banking Centre of the BNS
situated at 240-8th Avenue S.W., Calgary, Alberta, or such other branch of the
BNS in the City of Calgary as BNS may from time to time designate in writing to
the Borrower.
“Business Day” means:
(a)
with respect to a Prime Rate Loan, Bankers’ Acceptance or any other type of
Accommodation denominated in Canadian Dollars, any day (excluding Saturday,
Sunday and any day which shall be a legal holiday in Calgary, Alberta) on which
the Agent is open at the Branch for the conduct of regular banking business;

(b)
with respect to a U.S. Base Rate Loan or any other type of Accommodation
denominated in U.S. Dollars (except as provided in paragraph (c) of this
definition), any day (excluding Saturday, Sunday and any day which shall be in
New York, New York or Calgary, Alberta a legal holiday) on which the Agent is
open at the Branch








--------------------------------------------------------------------------------

- 6 -


for the conduct of regular banking business and banking institutions generally
are open for the conduct of regular banking business in New York, New York;
(c)
with respect to a LIBOR Loan, any day which is a day for dealings by and between
banks in U.S. Dollar deposits in the London interbank eurocurrency market
(excluding Saturday, Sunday and any day which shall be in London, England, New
York, New York or Calgary, Alberta a legal holiday) on which the Agent is open
at the Branch for the conduct of regular banking business and banking
institutions generally are open for the conduct of regular banking business in
London, England, Calgary, Alberta and New York, New York; and

(d)
in all other cases, any day (excluding Saturday, Sunday and any day which shall
be in Calgary, Alberta a legal holiday) on which the Agent is open at the Branch
for the conduct of regular banking business.

“Canadian Dollar” or “Cdn.$” means lawful money of Canada.
“Canadian Dollar Amount” means, at any time, in relation to any outstanding
Accommodation:
(a)
in relation to a Loan denominated in Canadian Dollars, the principal amount
thereof;

(b)
in relation to a Bankers’ Acceptance, the face amount thereof;

(c)
in relation to a Loan denominated in U.S. Dollars, the Equivalent Amount
expressed in Canadian Dollars of the principal amount thereof; and

(d)
in relation to a Letter of Credit the amount of the maximum aggregate liability
(contingent or actual) of the Letter of Credit Lender pursuant to such Letter of
Credit expressed in Canadian Dollars.

“Claim” shall have the meaning set out in Section 6.7.
“Commitment” means in respect of each Lender from time to time, the covenant to
make Advances to the Borrower of the Lender’s Proportionate Share of the
Committed Amount and, where the context requires, the maximum amount of Advances
which such Lender has covenanted to make, as recorded on the Register maintained
by the Agent referred to in Subsection 12.14(c).
“Committed Amount” means the aggregate maximum authorized amount of
Accommodation under the Credit Facilities from time to time.
“Contractual Obligation” of the Borrower means any provision of any security
issued by the Borrower or of any agreement, instrument or undertaking to which
the Borrower is a party or by which it or any of its property is bound.
“Contributing Lender” shall have the meaning set out in Subsection 12.3(b).







--------------------------------------------------------------------------------

- 7 -


“Credit Documents” means the Pledged Bond, the Trust Indenture, letter of credit
documents, forms of Drafts, or agreements relating to Bankers’ Acceptances
required by any Lender and, when executed and delivered by the Borrower.
“Credit Facilities” means the credit facilities established by the Lenders in
favour of the Borrower pursuant to Section 2.1.
“Defaulting Lender” shall have the meaning set out in Subsection 12.3(b).
“Demand Date” means any date that repayment of Accommodation or any other amount
outstanding under this Agreement is demanded under Article 11.
“Draft” means at any time a blank bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn by the Borrower on a Lender and bearing
such distinguishing letters and numbers as such Lender may require, but which at
such time has not been completed or accepted by such Lender.
“Effective Date” means December 17, 2015 or such later date as may be agreed
upon by the Borrower and Agent.
“Environmental Adverse Effect” means one or more of the following in connection
with an Environmental Matter:
(a)
impairment or adverse alteration of the quality of the Natural Environment for
any use that can be made of it by humans, or by any animal, fish or plant that
is useful to humans;

(b)
injury or damage to property or to plant or animal life;

(c)
harm or material discomfort to any Person;

(d)
an adverse effect on the health of any Person;

(e)
impairment of the safety of any Person;

(f)
rendering any property or plant or animal life unfit for human use;

(g)
loss of enjoyment of normal use of property; and

(h)
interference with the normal conduct of business.

“Environmental Liability” means any liability of the Borrower under any
Environmental Laws or any other Applicable Laws for any adverse impact on the
environment, health or safety, including the Release of a Hazardous Substance,
and any liability for the costs of any clean-up, preventative or other remedial
action including costs relating to studies undertaken or arising out of security
fencing, alternative water supplies, temporary evacuation and housing and other
emergency assistance undertaken by any Governmental Authority to prevent or
minimize any actual or threatened Release by the Borrower of any Hazardous
Substance.







--------------------------------------------------------------------------------

- 8 -


“Environmental Matter” means any past, present or future activity, event or
circumstance in respect of the environment, health or safety including the
Release of any Hazardous Substance including any substance which is hazardous to
Persons, animals, plants, or which has a detrimental effect on the soil, air or
water, or the generation, treatment, storage, use, manufacture, holding,
collection, processing, treatment, presence, transportation or disposal of any
Hazardous Substances.
“Environmental Proceeding” means any judgment, action, proceeding or
investigation pending before any court or Governmental Authority, including any
environmental Governmental Authority, with respect to or threatened against or
affecting the Borrower or relating to the assets or liabilities of the Borrower
or any of their respective operations, in connection with any Environmental
Laws, Environmental Matter or Environmental Liability.
“Equivalent Amount” means, with respect to any two currencies, the amount
obtained in one such currency when an amount in the second currency is
translated into the first currency using the Bank of Canada noon rate of
exchange between such currencies on the Business Day for which such computation
is made or, if such rate is not available, using the spot buying rate of the
Agent for the purchase of the first currency with the applicable amount of the
second currency in effect at the Branch at or about noon on the Business Day
with respect to which such computation is required or, in the absence of such a
buying rate on such date, using such other rate as the Agent may reasonably
select.
“Event of Default” shall have the meaning specified in Section 11.1.
“Governmental Approvals” means any authorization, order, permit, approval,
grant, licence, consent, right, privilege, certificate or the like which may be
issued or granted by law or by rule, regulation, policy or directive of any
Governmental Authority now or hereafter required in connection with the use,
management, maintenance and operation of the Business by the Borrower.
“IFRS” means International Financial Reporting Standards established by the
International Accounting Standards Board.
“LC Fee” shall have the meaning specified in Section 4.2.
“Lenders” means BNS and all other financial institutions from time to time that
have become a Lender in accordance with this Agreement and the Letter of Credit
Lender and “Lender” means any one of them.
“Letter of Credit” means a letter of credit issued as provided in Section 2.8 by
the Letter of Credit Lender in favour of any Person with respect to the
liability of the Borrower to pay a fixed maximum amount of Canadian Dollars,
provided that no Letter of Credit shall have a term of more than one year or a
term ending after the applicable Maturity Date.
“Letter of Credit Lender” means BNS and/or such other Lenders which agree to
provide the Borrower with Letters of Credit pursuant to this Agreement.







--------------------------------------------------------------------------------

- 9 -


“LIBOR Interest Period” means, from time to time with respect to a LIBOR Loan,
the applicable interest period of one, two, three or six months ending on a
Business Day and on or before the applicable Maturity Date, as selected in
accordance with Section 3.2.
“LIBOR Loan” means any Loan in U.S. Dollars with respect to which interest is
calculated under this Agreement for the time being on the basis of the LIBOR
Rate, the minimum aggregate principal amount of which included in any Borrowing
shall be Two Hundred and Fifty Thousand U.S. Dollars (U.S.$250,000) or any
greater amount which is a whole multiple of Two Hundred and Fifty Thousand U.S.
Dollars (U.S.$250,000).
“LIBOR Rate” means, with respect to each LIBOR Interest Period for each LIBOR
Loan, the rate of interest which appears on the LIBOR page of the Reuters Screen
as of 11:00 a.m. (London, England time) on the second Business Day prior to the
commencement of such LIBOR Interest Period or, if such Reuters Screen rate is
not available on such day, there shall be substituted for such rate the annual
interest rate for deposits of U.S. Dollars for a period most nearly comparable
to such LIBOR Interest Period which appears on page 3750 of the Dow Jones
Telerate Screen as of 11:00 a.m. (London, England time) on the second Business
Day prior to the commencement of such LIBOR Interest Period for loans of a
corresponding amount for a corresponding LIBOR Interest Period or, if neither
such screen rate is available on such day, there shall be substituted for such
rate the annual interest rate, rounded upward to the nearest l/16th of 1%, at
which deposits in U.S. Dollars in amounts comparable to the amount of such LIBOR
Loan, for value on the first day of such LIBOR Interest Period and for a term
equal to the requested LIBOR Interest Period, are offered to the Agent in
accordance with its normal practice in the London interbank market at or about
11:00 a.m. (London, England time) on the second Business Day prior to the
commencement of such LIBOR Interest Period, as determined by the Agent.
“Loan” means the amount of Canadian Dollars or U.S. Dollars advanced by a Lender
or Lenders to the Borrower on any Borrowing Date pursuant to a Borrowing Notice
or by way of Overdraft or as otherwise provided herein and includes a Prime Rate
Loan, a LIBOR Loan and a U.S. Base Rate Loan.
“Majority Lenders” means, at any time, Lenders having, in the aggregate,
Proportionate Shares of a minimum of 66.7% of the Committed Amount.
“Material Adverse Effect” means an effect which materially adversely affects the
ability of the Borrower to perform its obligations under this Agreement or, the
Credit Documents, or which materially adversely affects the validity or priority
of any Security Interest held by the Agent, or which results in an Event of
Default and includes an Environmental Adverse Effect which constitutes or
results in any of the foregoing effects.
“Maturity Date” means the first anniversary of the expiry of the Revolving
Period unless the Revolving Period is extended pursuant to Subsection 5.2(b).
For greater certainty, the Maturity Date shall be December 15, 2017.
“Nineteenth Supplemental Indenture” means the Nineteenth Supplemental Indenture
between the Borrower, the General Partner and the Trustee dated as of October
24, 2014







--------------------------------------------------------------------------------

- 10 -


pursuant to which the Borrower shall issue the Pledged Bond, as such indenture
may be amended, supplemented, restated or otherwise modified from time to time.
“Notice of Extension” shall have the meaning specified in Section 5.2.
“Permitted Joint Arrangements” means one or more arrangements with other parties
related to the development or operating projects for the transmission of
electricity in Canada (including the bidding process thereto) and “Permitted
Joint Arrangement” means any one of the Permitted Joint Arrangements.
“Permitted JA Subsidiary” means a subsidiary of the Borrower formed for the sole
purpose of facilitating the participation by the Borrower in a Permitted Joint
Arrangement and “Permitted JA Subsidiaries” means one or more Permitted JA
Subsidiary.
“Overdraft” means the amount of Canadian Dollars or U.S. Dollars advanced by the
Overdraft Lender to the Borrower by way of Prime Rate Loans and U.S. Base Rate
Loans.
“Overdraft Lender” means BNS and/or such other Lenders which agree to provide
the Borrower with Overdrafts pursuant to this Agreement.
“Pledged Bond” means the Two Hundred and Fifty Million Canadian Dollars
(Cdn.$250,000,000) Series 19 Bond of the Borrower issued and certified under the
Trust Indenture.
“Prime Rate” means the rate per annum publicly declared by the Agent from time
to time as its prime reference rate of interest for Canadian Dollar commercial
loans made in Canada.
“Prime Rate Loan” means any Loan in Canadian Dollars with respect to which
interest is calculated under this Agreement for the time being on the basis of
the Prime Rate.
“Proportionate Share” means the percentage of the Committed Amount which a
Lender has agreed to advance pursuant to the Credit Facility, as set out in
Schedule 5, which percentage shall be amended and distributed to all parties by
the Agent from time to time as other Persons become Lenders.
“Revolving Period” means the three hundred and sixty-four (364) day period
commencing on the Effective Date as may be extended pursuant to Subsection
5.2(b). For greater certainty, the Revolving Period shall expire on December 15,
2016.
“Schedule 1 Bank” means a bank listed on Schedule 1 under the Bank Act (Canada).
“Schedule 2 Bank” means a bank listed on Schedule 2 under the Bank Act (Canada).
“Trust Indenture” means the amended and restated trust indenture made as of the
28th day of April, 2003 between the Borrower, the General Partner and BNY Trust
Company of Canada, as trustee, as supplemented by Supplemental Indentures each
dated April 29, 2002, May 10, 2002, October 1, 2002, April 28, 2003, June 5,
2003, December 8, 2003, December 15, 2005 and May 9, 2006, May 21, 2008,
December 18, 2009, August 18, 2010, December 17, 2010, September 1, 2011,
June 29, 2012, November 15, 2012, May 22, 2013,







--------------------------------------------------------------------------------

- 11 -


October 24, 2014 and June 30, 2015, as such amended and restated trust indenture
may be further amended and supplemented from time to time.
“Undisbursed Credit” means, at any time, the excess, if any, of the limit of the
Credit Facilities then in effect over the Canadian Dollar Amount of all
Accommodation then outstanding under the Credit Facilities.
“U.S. Base Rate” means the rate per annum publicly declared by the Agent from
time to time as its prime reference rate of interest for U.S. Dollar commercial
loans made in Canada.
“U.S. Base Rate Loan” means any Loan in U.S. Dollars with respect to which
interest is calculated under this Agreement for the time being on the basis of
the U.S. Base Rate.
“U.S. Dollars” or “U.S.$” means lawful money of the United States of America.

1.2
References

The terms “Article”, “Section”, “Subsection” or “paragraph” followed by a number
refer to the specified Article, Section, Subsection or paragraph of this
Agreement unless otherwise expressly stated or the context otherwise requires.

1.3
Headings

The Article or Section or other headings contained in this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the provisions of this Agreement.

1.4
Included Words

Words importing the singular number only shall include the plural and vice versa
where the context requires. The word “include” and derivatives thereof means
“include without limitation”.    

1.5
Amendment and Restatement: No Novation

The parties hereto acknowledge and confirm that this Agreement does not
constitute a novation of the Existing Credit Agreement, as amended, restated,
supplemented, otherwise modified or replaced from time to time, and that all
debts, liabilities and obligations of the Borrower under the Existing Credit
Agreement, as amended, restated, supplemented, otherwise modified or replaced
from time to time (i) shall be debts, liabilities and obligations of the
Borrower under this Agreement, (ii) shall remain unaffected, except as amended
hereby and (iii) shall constitute “Obligations” for the purposes of the
Nineteenth Supplemental Indenture and shall be subject to the Pledged Bond.

1.6    Accounting Terms
Unless otherwise specified, all accounting terms used herein or in any other
Credit Documents shall be interpreted in accordance with GAAP as now or
hereafter adopted by (a) prior to January 1, 2011, the Canadian Institute of
Chartered Accountants or any successor thereto; and (b) on and after January 1,
2011, IFRS, and all financial data submitted pursuant to this Agreement shall be
prepared in accordance with such principles, consistently applied. In the event
of a change in GAAP or following the adoption of IFRS, the Borrower and the
Agent (with the approval of the Lenders)







--------------------------------------------------------------------------------

- 12 -


shall negotiate in good faith to revise (if appropriate) the financial ratios
and financial covenants contained in this Agreement, such ratios and covenants
to reflect GAAP as then in effect, in which case all calculations thereafter
made for the purpose of determining compliance with such ratios and covenants
shall be made on a basis consistent with GAAP in existence as at the date of
such revisions. If the Borrower and the Agent cannot agree upon the required
amendments immediately prior to the date of implementation of any accounting
policy change, then all calculations of financial covenant, financial covenant
thresholds or terms used in this Agreement or any other Credit Document shall be
prepared and delivered on the basis of accounting policies of the Borrower as at
the date hereof without reflecting such accounting policy change.

1.7    Time
Unless otherwise expressly stated, any reference herein to a time shall mean
local time in Calgary, Alberta.

1.8
Governing Law/Attornment

This Agreement and the Credit Documents shall be governed by and construed in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein.

1.9
Currency

Unless otherwise specified herein, or the context otherwise requires, all
statements of or references to dollar amounts in this Agreement and the Credit
Documents shall mean Canadian Dollars.

1.10
Certificates and Opinions

(a)
Unless otherwise provided in a particular Schedule to this Agreement, each
certificate and each opinion furnished pursuant to any provision of this
Agreement shall specify the Section or Sections under which such certificate or
opinion is furnished, shall include a statement that the Person making such
certificate or giving such opinion has read the provisions of this Agreement
relevant thereto and shall include a statement that, in the opinion of such
Person, such Person has made such examination and investigation as is necessary
to enable such Person to express an informed opinion on the matters set out in
the certificate or opinion.

(b)
Whenever the delivery of a certificate or opinion is a condition precedent to
the taking of any action by the Agent or a Lender or Lenders under this
Agreement, the truth and accuracy of the facts and opinions stated in such
certificate or opinion shall in each case be conditions precedent to the right
of the Borrower to have such action taken, and each statement of fact contained
therein shall be deemed to be a representation and warranty of the Borrower for
the purposes of this Agreement.


1.11
Schedules








--------------------------------------------------------------------------------

- 13 -


The following are the Schedules attached to and forming part of this Agreement:
Schedule 1
-
Borrower’s Certificate of Compliance
Schedule 2(A)
-
Borrowing Notice
Schedule 2(B)
-
Notice of Roll Over
Schedule 2(C)
-
Conversion Option Notice
Schedule 3
-
Notice of Extension
Schedule 4
-
Assignment Agreement
Schedule 5
-
Lenders


ARTICLE 2
    
AMOUNT AND TERMS OF THE CREDIT FACILITIES

2.1
Credit Facilities

(a)
Subject to and upon the terms and conditions set forth in this Agreement, the
Lenders hereby establish in favour of the Borrower a revolving credit facility
to be used for operating expenses, capital expenditures and working capital
needs of the Borrower and the General Partner and their Subsidiaries, and for
general corporate purposes, including the payment of dividends by the Borrower
on its equity securities, by way of Prime Rate Loans, U.S. Base Rate Loans,
Bankers’ Acceptances and LIBOR Loans, and also included within this Credit
Facility shall be a credit to the maximum aggregate Canadian Dollar Amount of
Seventy-Five Million Canadian Dollars (Cdn.$75,000,000) to be provided by:

(i)
the Letter of Credit Lender only by way of Letters of Credit on such terms as
are agreed upon between the Borrower and the Letter of Credit Lender, and/or

(ii)
the Overdraft Lender only by way of Overdrafts;

the aggregate Canadian Dollar Amount of all of the above outstanding at any time
under this Credit Facility shall not exceed Seventy-Five Million Canadian
Dollars (Cdn.$75,000,000).

2.2
Cancellation

Subject to the provisions of Article 5, the Borrower may, at any time, by giving
not less than two (2) Business Days’ prior written notice of cancellation to the
Agent, cancel all or any part of the Undisbursed Credit as designated by the
Borrower without penalty, provided that, if it is a part only, the minimum
amount cancelled is One Million Canadian Dollars (Cdn.$1,000,000) or any
multiples of One Million Canadian Dollars (Cdn.$1,000,000) in excess thereof.
Effective on the date of cancellation set out in the applicable notice of
cancellation, the relevant Credit Facility or Facilities shall be permanently
reduced by the amount of Canadian Dollars stated in the notice of cancellation.

2.3
Particulars of Borrowings








--------------------------------------------------------------------------------

- 14 -


(a)
Notwithstanding any contrary provision contained in the Credit Documents, in the
event of any conflict or inconsistency between any of the provisions in this
Agreement and any of the provisions in Credit Documents, as against the parties
hereto, the provisions of this Agreement shall prevail.

(b)
No Borrowing shall be obtained at any time for any period which would extend
beyond the earlier of (i) the date which is 364 days following the Borrowing
Date in respect of such Borrowing and (ii) the Maturity Date.

(c)
Subject to the provisions of Section 2.2 and Article 5, any Accommodation which
is repaid may be subsequently re-drawn.


2.4
Borrowing Notice

Whenever the Borrower desires to obtain a Borrowing (other than by way of
Overdraft), it shall give to the:
(a)
Agent, in the case of Borrowings under this Credit Facility (other than the
Letters of Credit), and

(b)
Letter of Credit Lender, with a copy to the Agent, in the case of Borrowings by
way of Letters of Credit,

prior written notice in the form attached as Schedule 2(A), (B) or (C) as
applicable (a “Borrowing Notice”), specifying, as applicable:
(c)
the amount, currency and type or types of Accommodation desired including, in
the case of a Letter of Credit, the Letter of Credit Lender’s specific required
form thereof and the particulars of the related indebtedness;

(d)
the Borrower’s Account at the Branch to which payment of the Borrowing is to be
made, if applicable;

(e)
the Person to whom any Bankers’ Acceptance or Letter of Credit is to be
delivered, if applicable;

(f)
the requested Borrowing Date;

(g)
the term thereof,

(h)
if applicable, the Accommodation to be renewed or converted and, where such
Accommodation includes any Loan, the currency thereof and the interest rate
applicable thereto;

(i)
if such Borrowing includes a Loan, whether it is to be a Prime Rate Loan, U.S.
Base Rate Loan or a LIBOR Loan; and

(j)
if such Borrowing includes a LIBOR Loan, the LIBOR Interest Period to be
applicable to such Loan;








--------------------------------------------------------------------------------

- 15 -


provided that the application for a Letter of Credit delivered to the Letter of
Credit Lender as part of the Credit Documents with respect to such Letter of
Credit, to the extent that it includes all of the information required by this
Section to be provided to the Letter of Credit Lender with respect thereto, may
constitute the Borrowing Notice with respect to such Letter of Credit.
The Borrowing Notice shall be given to the relevant party entitled to receive
same not later than 10:00 a.m.:
(a)
on the Business Day preceding the applicable Borrowing Date if the Accommodation
is by way of Prime Rate Loans or U.S. Base Rate Loans and is a new issue or if
any such Accommodation to be drawn, converted or rolled over has a Canadian
Dollar Amount in the aggregate equal to or greater than One Million Canadian
Dollars (Cdn.$1,000,000) and multiples of One Million Canadian Dollars
(Cdn.$1,000,000) in excess thereof;

(b)
on the Business Day preceding the applicable Borrowing Date if the Accommodation
is by way of Bankers’ Acceptances and is a new issue or if any such
Accommodation to be drawn, converted or rolled over has a Canadian Dollar Amount
in the aggregate equal to or greater than Two Hundred and Fifty Thousand
Canadian Dollars (Cdn.$250,000); and

(c)
on the third Business Day preceding the applicable Borrowing Date if any new
Accommodation or any Accommodation to be renewed or converted is a LIBOR Loan.

If any Accommodation to be drawn, renewed or converted is a Letter of Credit,
the Letter of Credit Lender shall be given such sufficient prior notice as such
party may reasonably require in the circumstances.
In all other cases, the Borrowing Notice shall be given to the party entitled
thereto on the applicable Borrowing Date.
Any Borrowing Notice received by the Agent or the Letter of Credit Lender, as
applicable, on any Business Day after 10:00 a.m. shall be deemed to have been
given to such party on the next succeeding Business Day.

2.5
Books of Account

The Agent is hereby authorized to open and maintain books of account and other
books and records evidencing all Bankers’ Acceptances accepted and cancelled and
all Loans advanced and repaid and all other amounts from time to time owing by
the Borrower to the Lenders under this Agreement including interest, acceptance,
letters of credit and standby and other fees, and to enter into such books and
records details of all amounts from time to time owing, paid or repaid by the
Borrower under this Agreement. The Borrower acknowledges, confirms and agrees
with the Agent that all such books and records kept by the Agent will constitute
prima facie evidence of the balance owing by the Borrower under this Agreement;
provided, however, that the failure to make any entry or recording in such books
and records shall not limit or otherwise affect the obligations of the Borrower
under this Agreement. Notwithstanding the foregoing, each Lender is responsible
for maintaining







--------------------------------------------------------------------------------

- 16 -


its own records as to Advances made by it, and in the event of any inconsistency
between such Lender’s and the Agent’s records, the Agent’s records shall govern,
absent manifest error.

2.6
Further Provisions Account/Evidence of Borrowings

(a)
Overdraft. The Borrower shall be entitled to obtain Accommodations from the
Overdraft Lender in amounts in Canadian Dollars or U.S. Dollars by way of
Overdraft. The aggregate amount of all amounts debited from the Borrower’s
Account at the Branch on each day, net of all deposits or credits to such
account during such day, shall:

(i)
in the case of a Loan by way of Overdraft in Canadian Dollars, bear interest at
the Prime Rate; and

(ii)
in the case of a Loan by way of Overdraft in U.S. Dollars, bear interest at the
U.S. Base Rate.

(b)
Intentionally Deleted

(c)
Co-ordination of Prime Rate and U.S. Base Rate Loans. Each Lender shall advance
its Proportionate Share of each Prime Rate and U.S. Base Rate Loan in accordance
with the following provisions:

(i)
the Agent shall advise each Lender of its receipt of a notice from the Borrower
pursuant to Section 2.4, on the day such notice is received and shall, as soon
as possible, advise each Lender of such Lender’s Proportionate Share of any
Prime Rate or U.S. Base Rate Loan requested by the notice;

(ii)
each Lender shall deliver its Proportionate Share of such Loan to the Agent’s
Account at the Branch not later than 11:00 a.m. on the Borrowing Date;

(iii)
when the Agent determines that all the conditions precedent to a Borrowing
specified in this Agreement have been met or waived, it shall advance to the
Borrower the amount delivered by each Lender by crediting the relevant
Borrower’s Account(s) before 12:00 p.m. on the Borrowing Date, but if the
conditions precedent to the Borrowing are not met or waived by 2:30 p.m. on the
Borrowing Date, the Agent shall return the funds to the Lenders or invest them
in an overnight investment as orally instructed by each Lender until such time
as the Loan is advanced; and

(iv)
if the Agent determines that a Lender’s Proportionate Share of a Prime Rate or
U.S. Base Rate Loan would not be a whole multiple of One Hundred Thousand
Canadian Dollars (Cdn.$100,000) or One Hundred Thousand U.S. Dollars
(U.S.$100,000), the amount to be advanced by that Lender may be increased or
reduced by the Agent in its sole discretion to the nearest whole multiple of One
Hundred Thousand Canadian Dollars (Cdn.$100,000) or One Hundred Thousand U.S.
Dollars (U.S.$100,000).


2.7
Bankers’ Acceptances








--------------------------------------------------------------------------------

- 17 -


(a)
Power of Attorney for the Execution of Bankers’ Acceptances. To facilitate
acceptance of the Borrowings by way of Bankers’ Acceptances, the Borrower hereby
appoints each Lender as its attorney to sign and endorse on its behalf, in
handwriting or by facsimile or mechanical signature as and when deemed necessary
by such Lender, blank forms of Drafts. In this respect, it is each Lender’s
responsibility to maintain an adequate supply of blank forms of Drafts for
acceptance under this Agreement. The Borrower recognizes and agrees that all
Drafts signed and/or endorsed on its behalf by a Lender shall bind the Borrower
fully and effectively as if signed in the handwriting of and duly issued by the
proper signing officers of the Borrower. Each Lender is hereby authorized to
issue such Drafts endorsed in blank in such face amounts as may be determined by
such Lenders; provided that the aggregate amount thereof is equal to the
aggregate amount of Bankers’ Acceptances required to be accepted and purchased
by such Lender. No Lender shall be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument, except the
gross negligence or wilful misconduct of the Lender or its officers, employees,
agents or representatives. Each Lender shall maintain a record with respect to
Bankers’ Acceptances held by it in blank hereunder, voided by it for any reason,
accepted and purchased by it hereunder, and cancelled at the respective
maturities. Each Lender agrees to provide such records to the Borrower at the
Borrower’s expense upon request.

Drafts drawn by the Borrower to be accepted as Bankers’ Acceptances shall be
signed by a duly authorized officer or officers of the Borrower or by its
attorneys. Notwithstanding that any Person whose signature appears on any
Bankers’ Acceptance may no longer be an authorized signatory for the Borrower at
the time of issuance of a Bankers’ Acceptance; that signature shall nevertheless
be valid and sufficient for all purposes as if the authority had remained in
force at the time of issuance and any Bankers’ Acceptance so signed shall be
binding on the Borrower. Upon tender of each Draft the Borrower shall pay to the
Lender the fee specified in Section 4.1 with respect to such Draft.
(b)
Sale of Bankers’ Acceptances. It shall be the responsibility of each Lender
unless otherwise requested by the Borrower, to purchase its Bankers’ Acceptances
at a discount rate equal to the BA Discount Rate.

In accordance with the procedures set forth in paragraph 2.7(c)(iii), unless the
Borrower requests the Lenders not to purchase the subject Bankers’ Acceptances,
the Agent will make BA Discount Proceeds received by it from the Lenders
available to the Borrower on the Borrowing Date by crediting the Borrower’s
Account with such amount.
Notwithstanding the foregoing, if in the determination of the Majority Lenders
acting reasonably a market for Bankers’ Acceptances does not exist at any time,
or the Lenders collectively cannot for other reasons readily sell Bankers’
Acceptances or perform their other obligations under this Agreement with respect
to Bankers’ Acceptances, then upon at least two (2) Business Days’ written
notice by the Agent to the Borrower, the Borrower’s right to request
Accommodation by way of Bankers’







--------------------------------------------------------------------------------

- 18 -


Acceptances shall be and remain suspended until the Agent notifies the Borrower
that any condition causing such determination no longer exists.
(c)
Coordination of BA Borrowings. Each Lender shall advance its Proportionate Share
of each Borrowing by way of Bankers’ Acceptances in accordance with the
following:

(i)
the Agent, promptly following receipt of a notice from the Borrower pursuant to
Section 2.4 requesting a Borrowing by way of Bankers’ Acceptances, shall advise
each Lender of the aggregate face amount and term(s) of the Bankers’ Acceptances
to be accepted by it, which term(s) shall be identical for all Lenders. The
aggregate face amount of Bankers’ Acceptances to be accepted by a Lender shall
be determined by the Agent by reference to the respective Commitments of the
Lenders, except that, if the face amount of a Bankers’ Acceptance would not be
One Hundred Thousand Canadian Dollars (Cdn.$100,000) or a whole multiple
thereof, the face amount shall be increased or reduced by the Agent in its sole
discretion to the nearest whole multiple of One Hundred Thousand Canadian
Dollars (Cdn.$100,000);

(ii)
unless requested by the Borrower not to purchase the subject Bankers’
Acceptances, each Lender shall transfer to the Agent at the Branch for value on
each Borrowing Date immediately available Canadian Dollars in an aggregate
amount equal to the BA Discount Proceeds of all Bankers’ Acceptances accepted
and sold or purchased by the Lender on such Borrowing Date, net of the
applicable Bankers’ Acceptance Fees in respect of such Bankers’ Acceptances.
Each Lender shall also advise the Agent (which shall promptly give the relevant
particulars to the Borrower) as soon as possible of the discount rate at which
it has sold or purchased its Bankers’ Acceptances;

(iii)
if the Borrower requests the Lenders not to purchase the subject Bankers’
Acceptances, each Lender will forward the subject Bankers’ Acceptances to the
Agent for delivery against payment of the applicable Bankers’ Acceptance Fees;
and

(iv)
if the Agent determines that all the conditions precedent to a Borrowing
specified in this Agreement have been met or waived, it shall advance to the
Borrower the amount delivered by each Lender by crediting the Borrower’s Account
prior to 12:00 p.m. on the Borrowing Date, or, if applicable shall deliver the
Bankers’ Acceptances as directed by the Borrower, but if the conditions
precedent to the Borrowing are not met or waived by 2:30 p.m. on the Borrowing
Date, the Agent shall return the funds to the Lenders or invest them in an
overnight investment as orally instructed by each Lender until such time as the
Advance is made.

(d)
Payment. The Borrower shall provide for the payment to the Agent for the account
of the Lenders of the face amount of each Bankers’ Acceptance at its maturity,
either by payment of the amount thereof or through utilization of the Credit
Facilities in








--------------------------------------------------------------------------------

- 19 -


accordance with this Agreement (by rolling over the Bankers’ Acceptance or
converting it into other Accommodation or a combination thereof). The Borrower
will continue to be required to provide as aforesaid for each Bankers’
Acceptance at maturity notwithstanding the fact that a Lender may be the holder
of the Bankers’ Acceptance which has been accepted by such Lender.
(e)
Collateralization.

(i)
If any Bankers’ Acceptance is outstanding on the Demand Date or the Maturity
Date, the Borrower shall on such date pay to the Agent for the account of the
Lenders at the Branch in Canadian Dollars an amount equal to the face amount of
such Bankers’ Acceptance.

(ii)
All funds received by the Agent pursuant to this Subsection 2.7(e) shall be held
by the Agent for set-off on the maturity date of the Bankers’ Acceptance against
the liability of the Borrower to the Lender in respect of such Bankers’
Acceptance and, until then, shall be invested from time to time in such form of
investment at the Branch designated by the Borrower and approved by the Agent,
for a term corresponding to the Maturity Date of the applicable Bankers’
Acceptance and shall bear interest at the rate payable by the Agent on deposits
of similar currency, amount and maturity. The balance of all such funds
(together with interest thereon) held by the Agent will be applied to repayment
of all debts and liabilities of the Borrower to the Lender under this Agreement
and the Credit Documents and following repayment of all such debts and
liabilities any amount remaining shall be paid to the Borrower or as otherwise
required by law.

(f)
Notice of Rollover or Conversion. The Borrower shall give the Agent notice in
the form attached as Schedule 2(C) not later than 12:00 p.m. (Toronto time) on
the Business Day prior to the maturity date of Bankers’ Acceptances having an
aggregate principal amount equal to or exceeding Two Hundred and Fifty Thousand
Canadian Dollars (Cdn.$250,000), specifying the Accommodation into which the
Bankers’ Acceptances will be renewed or converted on maturity.

(g)
Obligations Absolute. The obligations of the Borrower with respect to Bankers’
Acceptances under this Agreement shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following circumstances:

(i)
any lack of validity or enforceability of any Draft accepted by a Lender as a
Bankers’ Acceptance; or

(ii)
the existence of any claim, set-off, defence or other right which the Borrower
may have at any time against the holder of a Bankers’ Acceptance, a Lender or
any other person or entity, whether in connection with this Agreement or
otherwise.

(h)
Shortfall on Drawdowns, Rollovers and Conversions. The Borrower agrees that:








--------------------------------------------------------------------------------

- 20 -


(i)
the difference between the amount of a Borrowing requested by the Borrower by
way of Bankers’ Acceptances and the actual proceeds of the Bankers’ Acceptances;

(ii)
the difference between the actual proceeds of a Bankers’ Acceptance and the
amount required to pay a maturing Bankers’ Acceptance if a Bankers’ Acceptance
is being rolled over; and

(iii)
the difference between the actual proceeds of a Bankers’ Acceptance and the
amount required to repay any Borrowing which is being converted to a Bankers’
Acceptance;

shall be funded and paid by the Borrower from its own resources, by 12:00 p.m.
(Toronto time) on the day of the Borrowing or may be advanced as a Prime Rate
Loan if the Borrower is otherwise entitled to such Accommodation and the Agent
will apply such Prime Rate Loan to discharge the obligations of the Borrower
under such Bankers’ Acceptance. Any such Prime Rate Loan so made shall be
subject to the terms and provisions of this Agreement, including payment of
interest at the rates specified in Section 3.1.
(i)
Depository Bills and Notes Act. At the option of any Lender, Bankers’
Acceptances under this Agreement to be accepted by that Lender may be issued in
the form of Depository Bills for a deposit with the Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada). All
Depository Bills so issued shall be governed by the provisions of this Section
2.7.


2.8
Letters of Credit

(a)
As provided under Section 2.4, a Borrowing Notice for a Borrowing by way of
Letter of Credit shall be in the form required by the Letter of Credit Lender.
If the Borrower is otherwise entitled to make a Borrowing under the Letter of
Credit, the Letter of Credit Lender shall issue the Letter of Credit to the
Borrower on the Borrowing Date, or as soon thereafter as the Letter of Credit
Lender is satisfied with the form of Letter of Credit to be issued.

(b)
The Letter of Credit Lender will notify the Borrower and the Agent of any
payment made by the Letter of Credit Lender under any Letter of Credit. The
Borrower will immediately following receipt of any such notice provide to the
Agent for the account of the Letter of Credit Lender funds in an amount equal to
the amount of such payment made by the Letter of Credit Lender, either by
payment of such amount or through utilization of the Credit Facilities, in
accordance with this Agreement. If the Borrower does not provide such funds as
provided for above, the Letter of Credit Lender may (but shall not be obliged to
and without prejudice to the Letter of Credit Lender’s rights in respect of such
failure of the Borrower) make a Prime Rate Loan to the Borrower whether or not a
Default or Event of Default has occurred in an amount equal to the amount of
such payment made by the Lender, and apply such Loan to reimburse the Lender for
payments made pursuant to such Letter of Credit.








--------------------------------------------------------------------------------

- 21 -


Such Loan shall be subject to the terms and provisions of this Agreement
including payment of interest at the rates specified in Subsection 3.1(a) or (b)
as applicable.
(c)
If any Letter of Credit is outstanding on the Demand Date or the Maturity Date,
the Borrower shall on such date pay to the Agent for the account of the Letter
of Credit Lender at the Branch in Canadian Dollars, an amount equal to the
amount of all Accommodation obtained by the Borrower by way of such Letter of
Credit or provide security therefor satisfactory to the Lender.

(d)
All funds received by the Agent pursuant to Subsection 2.8(c) shall be held by
the Agent for set-off on the date of payment by the Letter of Credit Lender
under the Letter of Credit against the liability of the Borrower to the Letter
of Credit Lender in respect of such Letter of Credit and, until then, shall be
invested from time to time in such form of investment designated by the Borrower
and approved by the Agent for such term as the Agent may determine and shall
bear interest at the rate payable by the Agent on deposits of similar currency,
amount and maturity. The balance of all such funds (together with interest
thereon) held by the Agent will be applied to repayment of all debts and
liabilities of the Borrower to the Letter of Credit Lender under this Agreement
and the Credit Documents, and following repayment of all such debts and
liabilities any amount remaining shall be paid to the Borrower or as otherwise
required by law.


2.9
LIBOR Loans

(a)
LIBOR Loans shall only be made available to the Borrower to the extent the Agent
determines (which determination shall be made in good faith and shall be
conclusive and binding) that U.S. Dollars are available to the Lenders on the
London interbank eurocurrency market. The Agent will use all reasonable efforts
to coordinate the obtaining of U.S. Dollars on the London interbank eurocurrency
market and to quote LIBOR Rates on request of the Borrower from time to time. If
at any time prior to the proposed commencement of a LIBOR Interest Period the
Agent shall determine (which determination shall be made in good faith and shall
be conclusive and binding) that by reason of circumstances affecting the London
interbank eurocurrency market or the position of the Majority Lenders therein
(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
to be applicable during such LIBOR Interest Period, or (ii) U.S. Dollars for
such LIBOR Interest Period are not readily available to the Lenders, as the case
may be, in the London interbank eurocurrency market, then the Agent shall give
notice thereof to the Borrower prior to 10:30 a.m. on the day which is two (2)
Business Days in advance of the proposed commencement of such LIBOR Interest
Period, and such Loan, if not then outstanding as a LIBOR Loan, shall not be
made and, if then outstanding as a LIBOR Loan, the Borrower shall then give a
Notice of Borrowing in accordance with Section 2.4 converting the LIBOR Loan on
the expiration of the then applicable LIBOR Interest Period to another
Accommodation.

(b)
The Borrower shall give the Agent notice in writing not later than 10:00 a.m. on
the third Business Day prior to the expiry of the LIBOR Interest Period in
respect of a LIBOR Loan specifying the new LIBOR Interest Period (if the LIBOR
Loan is to








--------------------------------------------------------------------------------

- 22 -


be renewed) or the Accommodation into which the LIBOR Loan will be converted on
such expiry.
(c)
If no notice is given by the Borrower as provided in paragraph (a) or (b) above,
the LIBOR Loan will be automatically converted on the expiration of the then
applicable LIBOR Interest Period to a U.S. Base Rate Loan, without prejudice to
the Lenders’ rights in respect of the failure to give the notice and whether or
not a Default or Event of Default has occurred, in the principal amount of the
funds required to be provided to the Agent for the account of the Lenders
pursuant to this Section.

(d)
If any LIBOR Loan is outstanding on the Demand Date or the Maturity Date, the
Borrower shall on such date pay to the Agent for the account of the Lenders at
the Branch in U.S. Dollars an amount equal to the principal amount of such LIBOR
Loan.

(e)
All funds received by the Agent pursuant to paragraph (d) shall be held by the
Agent for set-off on the maturity date of the LIBOR Loan against the liability
of the Borrower to the Lenders in respect of such LIBOR Loan and, until then,
shall be invested from time to time in such form of investment at the Branch
designated by the Borrower and approved by the Agent, for a term corresponding
to the maturity date of the applicable LIBOR Loan and shall bear interest at the
rate payable by the Agent on deposits of similar currency, amount and maturity.
The balance of all such funds (together with interest thereon) held by the Agent
will be applied to repayment of all debts and liabilities of the Borrower to the
Lenders under this Agreement and the Credit Documents and following repayment of
all such debts and liabilities any amount remaining shall be paid to the
Borrower or as otherwise required by law.

(f)
Each Lender shall advance its Proportionate Share of each LIBOR Loan in
accordance with the following provisions:

(i)
the Agent shall advise each Lender of its receipt of a notice from a Borrower
pursuant to Section 2.4 on the day such notice is received and shall, as soon as
possible, advise each Lender of the amount of its Proportionate Share of any
Borrowing by way of LIBOR Loan requested by the notice;

(ii)
each Lender shall deliver its share of the Borrowing to the Agent’s Account at
the Branch not later than 11:00 a.m. on the Borrowing Date;

(iii)
when the Agent determines that all the conditions precedent to a Borrowing
specified in this Agreement have been met, it shall advance to the Borrower the
amount delivered by each Lender by crediting the Borrower’s Account, but if the
conditions precedent to the Borrowing are not met by 2:30 p.m. on the Borrowing
Date, the Agent shall return the funds to the Lenders or invest them in an
overnight investment as orally instructed by each Lender until such time as the
LIBOR Loan is advanced; and

(iv)
if the Agent determines that the amount of a Lender’s Proportionate Share of the
LIBOR Loan would not be a whole multiple of One Hundred Thousand








--------------------------------------------------------------------------------

- 23 -


U.S. Dollars (U.S.$100,000), the amount to be advanced by that Lender may be
increased or reduced by the Agent in its sole discretion to the nearest whole
multiple of One Hundred Thousand U.S. Dollars (U.S.$100,000).

2.10
Safekeeping of Drafts

The responsibility of the Agent and the Lenders in respect of the safekeeping of
Drafts, Bankers’ Acceptances and other bills of exchange which are delivered to
any of them hereunder shall be limited to the exercise of the same degree of
care which such party gives to its own property, provided that such party shall
not be deemed to be an insurer thereof.

2.11
Certification to Third Parties

The Agent will promptly provide to the Borrower and third parties at the request
of the Borrower a certificate as to the Canadian Dollar Amount of Accommodation
outstanding from time to time under this Agreement, and giving such other
particulars in respect of the Indebtedness as the Borrower may reasonably
request.

ARTICLE 3
    
INTEREST

3.1
Interest on Loans

(a)
Prime Rate Loan. Each Prime Rate Loan shall bear interest (both before and after
demand, maturity, default and, to the extent permitted by law, judgment, with
interest on overdue interest at the same rate) from and including the Borrowing
Date for such Loan to, but not including, the date of repayment of such Loan on
the unpaid principal amount of such Loan at a nominal rate per annum equal to
the Prime Rate, which shall, in each case, change automatically without notice
to the Borrower as and when the Prime Rate shall change so that at all times the
rates set forth above shall be the Prime Rate then in effect. Interest on each
Prime Rate Loan shall be computed on the basis of the actual number of days
elapsed divided by three hundred and sixty-five (365) or three hundred and
sixty-six (366), as applicable. Interest in respect of outstanding Prime Rate
Loans shall be payable monthly in arrears on the first Business Day of each
month; provided, however, that interest on overdue interest shall be payable on
demand.

(b)
U.S. Base Rate Loan. Each U.S. Base Rate Loan shall bear interest (both before
and after demand, maturity, default and, to the extent permitted by law,
judgment, with interest on overdue interest at the same rate) from and including
the Borrowing Date for such Loan to, but not including, the date of repayment of
such Loan on the unpaid principal amount of such Loan at a nominal rate per
annum equal to the U.S. Base Rate, which shall, in each case, change
automatically without notice to the Borrower as and when the U.S. Base Rate
shall change so that at all times the rates set forth above shall be the U.S.
Base Rate then in effect. Interest on each U.S. Base Rate Loan shall be computed
on the basis of the actual number of days elapsed divided by three hundred and
sixty-five (365) or three hundred and sixty-six (366),








--------------------------------------------------------------------------------

- 24 -


as applicable. Interest in respect of outstanding U.S. Base Rate Loans shall be
payable monthly in arrears on the first Business Day of each month; provided,
however, that interest on overdue interest shall be payable on demand.
(c)
LIBOR Loans. Each LIBOR Loan shall bear interest (both before and after demand,
maturity, default and, to the extent permitted by law, judgment, with interest
on overdue interest at the same rate) from and including the Borrowing Date for
such LIBOR Loan to, but not including, the date of repayment thereof on the
unpaid principal amount thereof at a nominal rate per annum equal to the LIBOR
Rate determined by the Agent for each LIBOR Interest Period applicable to such
LIBOR Loan plus the Applicable Margin in effect on the first day of such LIBOR
Interest Period. Interest on each LIBOR Loan shall be computed on the basis of
the actual number of days elapsed divided by three hundred and sixty (360).
Interest in respect of each LIBOR Loan shall be payable on the last day of each
LIBOR Interest Period applicable thereto and also, with respect to each LIBOR
Interest Period which is longer than ninety (90) days, the last day of such
LIBOR Interest Period and each date within such LIBOR Interest Period which is
the first Business Day following the expiration of each ninety (90) day interval
after the first day of such LIBOR Interest Period; provided, however, that
interest on overdue interest shall be payable on demand.


3.2
LIBOR Interest Period Determination

The Borrower shall select the duration of each LIBOR Interest Period by
facsimile or telephone notice (to be confirmed the same day in writing) received
by the Agent not later than 10:00 a.m. on the third Business Day preceding the
applicable Borrowing Date. The first LIBOR Interest Period for any LIBOR Loan
shall commence on (and include) the Borrowing Date for such LIBOR Loan, and each
LIBOR Interest Period occurring thereafter for such LIBOR Loan shall commence on
(and include) the day following the expiration of the next preceding LIBOR
Interest Period. Notwithstanding the foregoing, if any LIBOR Interest Period
would otherwise expire on a day which is not a Business Day, such LIBOR Interest
Period shall expire on the next succeeding Business Day provided it is in the
same calendar month, and otherwise shall expire on the preceding Business Day.

3.3
Interest on Overdue Amounts

The Borrower will on demand pay interest to the Agent on all amounts (other than
as provided in Section 3.1) payable by the Borrower pursuant to this Agreement
that are not paid when due at the applicable interest rate per annum from time
to time set out in Category IV for the Applicable Margin for Prime Rate Loans
provided in the definition of “Applicable Margin”, in the case of amounts
payable in Canadian Dollars, or, the applicable interest rate per annum from
time to time set out in Category IV for the Applicable Margin for US Base Rate
Loans provided in the definition of “Applicable Margin” in the case of amounts
payable in U.S. Dollars, in each case calculated daily and compounded monthly
from the date of payment until paid in full (both before and after demand,
maturity, default and, to the extent permitted by law, judgment), with interest
on overdue interest at the same rate.

3.4
Other Interest








--------------------------------------------------------------------------------

- 25 -


The Borrower shall pay interest on all amounts payable hereunder at the rate
specified herein or, if no rate is specified, at the Prime Rate plus the
Applicable Margin calculated daily and compounded monthly, from the date due
until paid in full (both before and after demand, maturity, default and, to the
extent permitted by law, judgment).

3.5
Interest Act (Canada)

For the purpose of the Interest Act (Canada), the yearly rate of interest to
which interest calculated on the basis of a year of three hundred and sixty
(360) or three hundred and sixty-five (365) days is equivalent is the rate of
interest as so determined multiplied by the actual number of days in such year
divided by three hundred and sixty (360) or three hundred and sixty-five (365),
respectively.

3.6
Deemed Reinvestment Principle

For the purpose of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Agreement and the rates of interest stipulated in this Agreement are intended to
be nominal rates and not effective rates or yields.

3.7
Maximum Return

It is the intent of the parties hereto that the return to the Lenders pursuant
to this Agreement shall not exceed the maximum return permitted under the laws
of Canada and if the return to the Lenders would, but for this provision, exceed
the maximum return permitted under the laws of Canada, the return to the Lenders
shall be limited to the maximum return permitted under the laws of Canada and
this Agreement shall automatically be modified without the necessity of any
further act or deed to give effect to the restriction on return set forth above.

ARTICLE 4
    
FEES

4.1
Acceptance Fees

Upon the acceptance of any Draft pursuant to this Agreement, the Borrower will
pay to the Agent for the account of the relevant Lenders an acceptance fee in
Canadian Dollars calculated on the face amount and the term of such Draft, in
accordance with the Applicable Margin in effect on the date of acceptance. The
acceptance fees payable by the Borrower shall be calculated on the face amount
of the Bankers’ Acceptance and shall be calculated on the basis of the number of
days in the term of such Bankers’ Acceptance.

4.2
Letter of Credit

(a)
The Borrower shall pay in advance, on a quarterly basis, to the Agent for the
account of the Letter of Credit Lender the following:

(i)
a fee (“LC Fee”) payable upon the issuance, extension or renewal of each Letter
of Credit calculated by multiplying the Applicable Margin by the amount of such
Letter of Credit; provided however that the minimum LC Fee for each Letter of
Credit shall be an aggregate total of at least Two








--------------------------------------------------------------------------------

- 26 -


Hundred Canadian Dollars (Cdn.$200.00) per annum (based on quarterly payments
equal to Fifty Canadian Dollars (Cdn.$50.00) per quarter); and
(ii)
any and all standard administration fees charged from time to time by the
Lender, including any reasonable out-of-pocket expenses incurred by the Lender.

(b)
The initial quarterly payment of the minimum LC Fee with respect to each Letter
of Credit shall be payable the date upon which such Letter of Credit is issued,
extended or renewed, as the case may be.

(c)
Notwithstanding the foregoing, the minimum LC Fee shall not be payable by the
Borrower in connection with the issuance, extension or renewal of a Letter of
Credit prior to May 1, 2013.


4.3
Standby Fee

The Borrower shall pay to the Agent a standby fee in Canadian Dollars so long as
the Agent has not demanded or the Lenders have not ceased to make further
advances under Section 11.2, calculated in accordance with the Applicable Margin
on the amount of the Undisbursed Credit in existence during the period of
calculation and as adjusted automatically upon any change thereof. Accrued
standby fees shall be calculated quarterly and be due and payable quarterly in
arrears on the first Business Day after the end of each quarter of each Fiscal
Year of the Borrower.

4.4
Basis of Calculation of Fees

The fees payable under Sections 4.1, 4.2 and 4.3 with respect to any period
shall be calculated on the basis of the actual number of days in such period
divided by three hundred and sixty-five (365) days or three hundred and
sixty-six (366) days, as the case may be.

4.5
Extension Fee

In consideration of the Lenders amending the terms of this Agreement as set out
herein, the Borrower shall pay to the Agent on the acceptance, execution and
delivery of this Agreement an up-front fee of 4 bps on Cdn.$75,000,000, which
for clarity is Cdn.$30,000.

ARTICLE 5
    
PAYMENT

5.1
Voluntary Repayment of Outstanding Accommodation

(a)
Repayments. The Borrower shall have the right to voluntarily repay, which for
the purpose of (i), (ii) and (iii) below includes renewals and conversions of,
outstanding Accommodations from time to time on any Business Day without premium
on the terms and conditions set forth in this Section and thereby permanently
reducing the Credit Facilities:








--------------------------------------------------------------------------------

- 27 -


(i)
With respect to any voluntary repayment of Accommodation (other than
Overdrafts), unless the Agent with the consent of the Lenders otherwise
approves, the Canadian Dollar Amount of Accommodation included in such repayment
shall be Ten Million Canadian Dollars (Cdn.$10,000,000) or whole multiples of
One Million Canadian Dollars (Cdn.$1,000,000) or the entire amount of that type
of Accommodation outstanding, the U.S. Dollar amount of Accommodation included
in such repayment shall be Ten Million U.S. Dollars (U.S.$10,000,000) or whole
multiples of One Million U.S. Dollars (U.S.$1,000,000) or the entire amount of
that type of Accommodation outstanding, and the Borrower shall give the Agent a
written notice of repayment, specifying the amount, the type or types of
Accommodation to be included in the repayment (and where such Accommodation
includes any Loan, the currency thereof and the interest rate applicable
thereto) and the applicable voluntary repayment date, which notice shall be
irrevocable by the Borrower. The notice of repayment shall be given to the Agent
not later than 10:00 a.m.:

(A)
on the second Business Day preceding the applicable repayment date in the case
of Loans with a Canadian Dollar Amount in the aggregate equal to or greater than
Ten Million Canadian Dollars (Cdn.$10,000,000);

(B)
on the second Business Day preceding the applicable repayment date in the case
of Bankers’ Acceptances in an aggregate Face Amount equal to or greater than Ten
Million Canadian Dollars (Cdn.$10,000,000); and

(C)
on the third Business Day preceding the applicable repayment date in the case of
LIBOR Loans.

(ii)
In all other cases, notice of repayment shall be given on the applicable
repayment date.

(iii)
Any notice of repayment received by the party entitled thereto on any Business
Day after 11:00 a.m. shall be deemed to have been given to such party on the
next succeeding Business Day. A notice of repayment of Accommodation may be
included as part of a Notice of Borrowing in respect of other Accommodation.

(iv)
With respect to voluntary repayment of Overdrafts, there is no requirement for a
minimum payment and no requirement for notice.

(v)
On the applicable voluntary repayment date the Borrower shall pay to the Agent
for the account of the Lenders, the amount of any Accommodation that is subject
to the repayment, together with all interest and other fees and amounts accrued,
unpaid and due in respect of such repayment; provided, however, that accrued
interest will not be repayable prior to the applicable interest payment date in
Section 3.1 in respect of Overdrafts or in respect of








--------------------------------------------------------------------------------

- 28 -


Prime Rate Loans or U.S. Base Rate Loans unless the full balance outstanding
thereunder is voluntarily repaid.
(b)
Repayment of Certain Types of Accommodation. The following provisions shall also
apply to the voluntary repayment by the Borrower of the following types of
Accommodation:

(i)
Subject to Subsection 5.1(c), no repayment of any LIBOR Loan shall be made
otherwise than upon the expiration of any applicable LIBOR Interest Period; and

(ii)
No repayment of any outstanding Accommodation in the form of a Bankers’
Acceptance shall be made otherwise than upon the expiration or maturity date or,
in the case of a Letter of Credit, on the date of surrender thereof to the
Letter of Credit Lender.

(c)
Repayment of LIBOR Loans. Notwithstanding Subsections 5.1(a) and 5.1(b), a LIBOR
Loan may be repaid at any time within the thirty (30) day period after the
Borrower receives notice that it is required to pay any amount under Section 6.6
in respect of such Accommodation, provided that in addition to the other amounts
required to be paid pursuant to this Section at the time of such repayment, the
Borrower pays to the Agent for the account of the Lenders at such time all
reasonable breakage costs incurred by the Lenders with respect to, and all other
amounts payable by the Borrower under Sections 6.7 and 6.8 in connection with,
such repayment. A certificate of a Lender or Lenders as to such costs, providing
details of the calculation of such costs, shall be prima facia evidence.


5.2
Repayment on Maturity Date and Extension

(a)
Subject to Subsections 2.7(e), 2.8(c), 2.9(d) and to this Section, the Borrower
shall repay in full all outstanding Accommodation, together with all interest,
fees and other amounts payable hereunder on the applicable Maturity Date to the
Agent for the account of the Letter of Credit Lender, the Overdraft Lender or
the Lenders, as applicable.

(b)
If, no earlier than one hundred and eighty (180) and no later than ninety (90)
days prior to the expiry of the Revolving Period, or any subsequent extension
approved by the Agent, with the consent of the Lenders, pursuant to this
Subsection 5.2(b), the Borrower delivers to the Agent a notice in the form of
Schedule 3 (a “Notice of Extension”) requesting that such Maturity Date be
extended for a further three hundred and sixty-four (364) day period and if the
Agent, with the consent of the Lenders, gives notice to the Borrower within
thirty (30) days from the date of receipt of such Notice of Extension by the
Agent, that the Lenders agree to the request of the Borrower for such extension,
then the Maturity Date shall be extended for a three hundred and sixty-four
(364) day period commencing on the date stipulated in the Agent’s notice to the
Borrower. The Lenders agree that they shall give or withhold their consent in a
timely manner so that the Agent may provide a response to the Notice of
Extension within thirty (30) days from the date of such receipt. The








--------------------------------------------------------------------------------

- 29 -


Borrower shall be entitled to replace any Lender which dissents in response to
the Notice of Extension (a “Dissenting Lender”) with another existing Lender or
Lenders without the consent of any of the remaining Lenders; or to replace a
Dissenting Lender with any financial institution which is not an existing Lender
with the consent of the Majority Lenders. The Borrower shall be entitled, with
the unanimous consent of the Lenders who have agreed to extend, to cancel the
Commitment of any Dissenting Lender and repay such Dissenting Lender. Any Notice
of Extension delivered by the Borrower shall be accompanied by a Borrower’s
Certificate of Compliance.

5.3
Excess Accommodation

In addition to the other repayment rights, obligations or options set forth in
this Article, if the aggregate Canadian Dollar Amount of all Accommodation
outstanding under the Credit Facility at any time exceeds the then limit of such
Credit, the Borrower shall immediately upon request of the Agent:
(a)
to the extent any of the Accommodation is Prime Rate Loans, U.S. Base Rate Loans
or Bankers’ Acceptances, repay such excess; or

(b)
in the case of LIBOR Loans, pay to the Agent for the account of the Lenders an
amount in U.S. Dollars equivalent to the amount by which the limit of the Credit
Facility is exceeded.

Funds paid under paragraph (b) shall be invested from time to time in such form
of investment at the Branch designated by the Borrower and approved by the
Agent, for terms corresponding to the applicable LIBOR Interest Period or the
term of the other applicable Accommodation, as the case may be, and shall bear
interest at the rate payable by the Agent on deposits of similar currency,
amount and maturity.

5.4
Illegality

Notwithstanding any other provision of this Agreement, if the making or
continuation of any Accommodation shall have been made unlawful or prohibited
due to compliance by any of the Agent and the Lenders in good faith with any
change made after the date hereof in any law or governmental rule, regulation,
guideline or order, or in any interpretation or application of any law or
governmental rule, regulation, guideline or order by any competent authority, or
with any request or directive (whether or not having the force of law) by any
central bank, reserve board, superintendent of financial institutions or other
comparable authority made after the date hereof, then the Agent will give notice
thereof to the Borrower which shall repay such Accommodation within a reasonable
period or such shorter period as may be required by law. During the continuation
of any such event the Lenders will have no obligation under this Agreement to
make or continue any Accommodation affected thereby.

ARTICLE 6
    
PAYMENTS AND INDEMNITIES







--------------------------------------------------------------------------------


- 30 -


6.1
Payments on Non-Business Days

Unless otherwise provided herein, whenever any payment to be made under this
Agreement shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day, and
interest or fees shall be payable at the appropriate rate during such extension.

6.2
Method and Place of Payment

Unless otherwise provided herein, all payments made by the Borrower to the Agent
under this Agreement will be made not later than 2:00 p.m. (Toronto, Ontario
time) on the date when due, and all such payments will be made in immediately
available funds. Any amounts received after that time shall be deemed to have
been received by the Agent on the next Business Day.

6.3
Net Payments

All payments by the Borrower under this Agreement shall be made without set-off
or counterclaim or other deduction and without regard to any equities between
the Borrower and the Agent or any of the Lenders or any other Person and free
and clear of, and without reduction for or on account of, any present or future
levies, imposts, duties, charges, fees, deductions or other withholdings, and if
the Borrower is required by law to withhold any amount, then the Borrower will
increase the amount of such payment to an amount which will ensure that the
Agent receives the full amount of the original payment.

6.4
Agent May Debit Account

The Agent may debit any accounts of the Borrower with the Agent for any payment
or amount due and payable by the Borrower pursuant to this Agreement without
further direction from the Borrower to the Agent; provided that any such debit
is not in conflict with the provisions of the Trust Indenture but in any event
such debits may be made in accordance with the Agent’s centralized cash
management arrangements with the Borrower.

6.5
Currency of Payment

Accommodation shall be repaid by the Borrower to the Agent or a Lender as
required under this Agreement in the currency in which such Accommodation was
obtained. Any payment on account of an amount payable under this Agreement in a
particular currency (the “Proper Currency”) required by any authority having
jurisdiction to be made (or which a Lender elects to accept) in a currency (the
“Other Currency”) other than the Proper Currency, whether pursuant to a judgment
or order of any court or tribunal or otherwise, shall constitute a discharge of
the Borrower’s obligations under this Agreement only to the extent of the amount
of the Proper Currency which each applicable Lender is able, as soon as
practicable after receipt by it of such payment, to purchase with the amount of
the Other Currency so received. If the amount of the Proper Currency which a
Lender is so able to purchase is less than the amount of the Proper Currency
originally due to it, the Borrower shall indemnify and hold such Lender harmless
from and against all losses, costs, damages or expenses which such Lender may
sustain, pay or incur as a result of such deficiency. This indemnity shall
constitute an obligation separate and independent from any other obligation
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall







--------------------------------------------------------------------------------

- 31 -


apply irrespective of any indulgence granted by the Lenders from time to time,
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due under this Agreement or under
any judgment or order and shall not merge in any order of foreclosure made in
respect of any of the security given by the Borrower to or for the benefit of
any Lender.

6.6
Increased Costs

If after the date of this Agreement any change in any law, regulation, treaty,
directive, reserve or special deposit requirement or in the interpretation or
application thereof by any court or administrative or governmental authority
charged with the administration thereof, or compliance by a Lender with any
request or directive (whether or not having the force of law) by any central
bank, reserve board, superintendent of financial institutions, fiscal, monetary
or other comparable authority shall:
(a)
subject the Lender to any tax of any kind whatsoever with respect to this
Agreement or any Accommodation or change the basis of taxation of payments to
the Lender of principal, interest, fees or any other amount payable under this
Agreement (except for changes in the rate of tax on the overall net income of
the Lender or capital tax imposed by the laws of Canada or any political
subdivision thereof or taxing authority therein); or

(b)
impose, modify or make applicable any capital adequacy, reserve, assessment,
special deposit or loans or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or Loans or other
Accommodation, credit facilities or commitments made available by, or any other
acquisition of funds by, the Lender;

and the result of any of the foregoing is to impose or increase the cost to the
Lender of making or maintaining any part of the Credit Facilities or any
Accommodation or to reduce any amount receivable by the Lender under this
Agreement with respect thereto, then, in any such case, the Borrower shall pay
to the Agent for the account of the relevant Lender within thirty (30) days
after the date of demand by the Agent such additional amounts necessary to fully
compensate the Lender for such additional cost or reduced amount receivable. If
a Lender becomes entitled to claim any additional amounts pursuant to this
Section, the Agent shall promptly upon receipt of particulars from the relevant
Lender notify the Borrower of the event by reason of which the Lender has become
so entitled and provide the Borrower with an explanation of the manner in which
the liability of the Borrower under this Section has been determined. A
certificate of the Lender as to any such additional amounts payable to it shall
be prima facie evidence of the amount due.

6.7
General Indemnity

The Borrower shall indemnify the Agent and the Lenders and their directors,
officers, employees, attorneys and agents against and hold each of them harmless
from any loss, liabilities, damages, claims, costs and expenses (including fees
and expenses of counsel to the Agent and the Lenders on a solicitor and his own
client basis and reasonable fees and expenses of all independent consultants)
(each a “Claim”) suffered or incurred by any of them arising out of, resulting
from or in any manner connected with or related to:







--------------------------------------------------------------------------------

- 32 -


(a)
any Environmental Matter, Environmental Liability or Environmental Proceeding;
and

(b)
any loss or expense incurred in liquidating or re-employing deposits from which
such funds were obtained, which the Agent or Lender may sustain or incur as a
consequence of:

(i)
failure by the Borrower to make payment when due of the principal amount of or
interest on any LIBOR Loan;

(ii)
failure by the Borrower in proceeding with a Borrowing after the Borrower has
given a Borrowing Notice;

(iii)
failure by the Borrower in repaying a Borrowing after the Borrower has given a
notice of repayment;

(iv)
any breach, non-observance or non-performance by the Borrower of any of its
obligations, covenants, agreements, representations or warranties contained in
this Agreement; and

(v)
except as otherwise provided in Subsection 5.1(c), the repayment of any LIBOR
Loan otherwise than on the expiration of any applicable LIBOR Interest Period or
the repayment of any Bankers’ Acceptance otherwise than on the maturity date
thereof.

The indemnity set forth herein shall be in addition to any other obligations or
liabilities of the Borrower to any of the Agent and the Lenders at common law or
otherwise and this Section shall survive the repayment of the Accommodation and
the termination of this Agreement. A certificate of the Lender as to any such
loss or expense, providing details of the calculation of such loss or expense,
shall be prima facie evidence.

6.8
Early Termination of LIBOR Interest Period

Without limiting Section 6.7, if the Agent is required to arrange for early
termination of any LIBOR Interest Period or to arrange to acquire funds for any
period other than a LIBOR Interest Period to permit the Borrower to repay any
LIBOR Loan, the Borrower shall reimburse the Lenders for all losses and
reasonable out-of-pocket expenses incurred by them as a result of the early
termination of the LIBOR Interest Period in question or as a result of entering
into the new arrangement to the extent that such losses and expenses result from
such payment. If any such early termination or new arrangement cannot be
effected by the Agent on behalf of the Lenders, the Borrower shall continue to
pay interest to the Agent in U.S. Dollars at the LIBOR Rate specified hereunder
upon an amount of U.S. Dollars equal to the amount of the principal repayment
for the remainder of the then current LIBOR Interest Period. The indemnity set
forth herein shall be in addition to any other obligations or liabilities of the
Borrower to any of the Agent and the Lenders at common law or otherwise and this
Section shall survive the repayment of the Accommodation and the termination of
this Agreement. A certificate of a Lender or Lenders as to any such loss or
expense, providing details of the calculation of such loss or expense, shall be
prima facie evidence.







--------------------------------------------------------------------------------


- 33 -


6.9
Outstanding Bankers’ Acceptances and Letters of Credit

If the Credit Facility is terminated at any time prior to the maturity date of
any Bankers’ Acceptance or Letter of Credit issued hereunder, the Borrower shall
pay to the Lenders, on demand, an amount with respect to each such Bankers’
Acceptance or Letter of Credit equal to the total amounts which would be
required to purchase in the Canadian Dollars market, as of 10:00 a.m. on the
date of payment of such demand, Government of Canada treasury bills in an
aggregate amount equal to the face amount of such Bankers’ Acceptance or Letter
of Credit and having in each case a term to maturity similar to the period from
such demand to maturity of such Bankers’ Acceptance or Letter of Credit. Upon
payment by the Borrower as required under this Section, the Borrower shall have
no further liability in respect of each such Bankers’ Acceptance or Letter of
Credit and the Lenders shall be entitled to all of the benefits of, and be
responsible for all payments to third parties under, such Bankers’ Acceptance or
Letter of Credit and the Lenders shall indemnify and hold harmless the Borrower
in respect of all amounts which the Borrower may be required to pay under each
such Bankers’ Acceptance or Letter of Credit to any party other than the
Lenders.

6.10
Replacement of Lender

Notwithstanding any other item or condition of this Agreement, if the Borrower
becomes obligated in respect of a Lender to pay any additional amounts as
provided in Section 6.6 and such additional payments are of a permanent nature,
then the Borrower may, at its option, upon thirty (30) Business Days notice to
the Agent and that Lender (which notice shall be irrevocable):
(a)
require such Lender to assign its full Commitment under which such Advances were
made (such commitments being the “Affected Commitments”) and all outstanding
Advances thereunder, to one or more assignees identified by the Borrower and
acceptable to the Agent, acting reasonably, the assignment(s) to which
assignee(s) shall have been made in accordance with Section 12.14; or

(b)
terminate the Affected Commitments and repay to such Lender any Advances
outstanding thereunder to the extent such Affected Commitments and Advances
thereunder are not assigned pursuant to Subsection 6.10(a).


ARTICLE 7
    
SECURITY

7.1
Security

As general and continuing security for the due payment and performance of all
present and future indebtedness, liabilities and obligations of the Borrower to
the Agent and to the Lenders under this Agreement, the Borrower shall provide to
the Agent on behalf of the Lenders a pledge of the Pledged Bond, such pledge to
be pursuant to the Bond Delivery Agreement. The parties hereby confirm that all
present and future indebtedness, liabilities and obligations of the Borrower to
the Agent and the Lenders under this Agreement and the other Credit Documents
shall constitute “Obligations” for the purposes of the Nineteenth Supplemental
Indenture and shall be subject to the Pledged Bond.







--------------------------------------------------------------------------------


- 34 -


ARTICLE 8
    
REPRESENTATIONS AND WARRANTIES

8.1
Representations and Warranties

To induce the Lenders to make Accommodation available to the Borrower, each of
the Borrower and the General Partner, in its personal capacity, represents and
warrants to the Agent and the Lenders that the following are true and correct in
all material respects:
(a)
the Borrower is a limited partnership existing pursuant to the terms of the
Partnership Act (Alberta) and has the legal capacity and right to own its
property and assets and to carry on the Business;

(b)
the General Partner is a corporation, duly and validly incorporated, organized
and existing as a corporation under the laws of the Province of Alberta and has
the legal capacity to act as the General Partner of the Borrower;

(c)
each of the Borrower and the General Partner has the legal capacity and right to
enter into the Credit Documents and do all acts and things and execute and
deliver all agreements, documents and instruments as are required thereunder to
be done, observed or performed by it in accordance with the terms and conditions
thereof;

(d)
each of the Borrower and the General Partner has taken all necessary action to
authorize the creation, execution and delivery of each of the Credit Documents,
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby;

(e)
each of the Credit Documents has been duly executed and delivered by each of the
Borrower and the General Partner and constitutes a valid and legally binding
obligation of the Borrower enforceable against it in accordance with its terms,
subject only to bankruptcy, insolvency, reorganization, arrangement or other
statutes or judicial decisions affecting the enforcement of creditors' rights in
general and to general principles of equity under which specific performance and
injunctive relief may be refused by a court in its discretion;

(f)
there is no existing, pending or, to the knowledge of the Borrower or the
General Partner, threatened litigation by or against either of them which could
reasonably be expected to be adversely determined to the rights of the Borrower
or the General Partner and which could reasonably be expected to cause a
Material Adverse Effect; no event has occurred, and no state or condition
exists, which could give rise to any such litigation; provided, however, that if
the Borrower has disclosed to the Lenders litigation which is not in compliance
with the foregoing and the Lenders have waived all or any part of such
non-compliance, no further waiver shall be required in respect of such
litigation to the extent that the same has been waived by the Lenders;

(g)
the financial information relating to the Acquisition and the Business delivered
to the Agent pursuant to or in connection with this Agreement (the “Projection”)
was prepared using assumptions that reflect the Borrower's planned course of
action for








--------------------------------------------------------------------------------

- 35 -


the period covered by the Projection, given management's judgement as to the
most probable set of economic conditions, together with certain hypotheses.
Hypotheses are assumptions that assume a set of economic conditions or courses
of action that are consistent with management's intended course of action and
represent plausible circumstances but for which there is no corroborative
evidence. The Projection has been prepared as “special purpose” information (as
defined under GAAP principles) and as such is not presented in the format of
historical financial statements.
(h)
there has been no change which could reasonably be expected to cause a Material
Adverse Effect;

(i)
the Borrower is in compliance with all Applicable Laws where any non-compliance
could reasonably be expected to cause a Material Adverse Effect;

(j)
all Governmental Approvals and other consents necessary to permit the Borrower
and the General Partner (i) to execute, deliver and perform each Credit
Document, and to consummate the transactions contemplated thereby, and (ii) to
own and operate the Business, have been obtained or effected and are in full
force and effect. The Borrower is in compliance with the requirements of all
such Governmental Approvals and consents and there is no Claim existing, pending
or, to the knowledge of the Borrower or the General Partner, threatened which
could result in the revocation, cancellation, suspension or any adverse
modification of any of such Governmental Approvals or consent (except as may
hereafter arise and be disclosed to the Agent);

(k)
no Default or Event of Default under this Agreement or the Trust Indenture has
occurred which has not (i) been expressly waived in writing by the Agent, the
Trustee under the Trust Indenture and the holders of the Senior Bonds, or
(ii) been remedied (or otherwise ceased to be continuing);

(l)
the Borrower has good and marketable title to, in each case free and clear of
all Security Interests, other than Permitted Encumbrances, all assets acquired
under the Acquisition;

(m)
the Borrower has paid all taxes due and owing to date;

(n)
no essential portion of the Borrower’s real or leased property has been taken or
expropriated by any Governmental Body nor has written notice or proceedings in
respect thereof been given or commenced nor is the Borrower aware of any intent
or proposal to give any such notice or commence any such proceedings; and

(o)
the Principal Property in the name of the General Partner are and will be held
by the General Partner in trust for the Borrower;

(p)
Except as disclosed to the Agent:

(i)
the Borrower does not have any knowledge of any Environmental Adverse Effect or
any condition existing at, on or under the Principal Property which,








--------------------------------------------------------------------------------

- 36 -


in any case or in the aggregate, with the passage of time or the giving of
notice or both, could reasonably be expected to give rise to liability of the
Borrower resulting in a Material Adverse Effect;
(ii)
the Borrower has no knowledge of any present or prior leaks or spills with
respect to underground storage tanks and piping system or any other underground
structures existing at, on or under Principal Property or of any past violations
by any Applicable Laws, policies or codes of practice involving the Principal
Property, which violations, in any case or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

(iii)
the Borrower has no knowledge that it has any obligation under any Environmental
Laws to pay any compensation or damages resulting from the operation of the
Principal Property, or that it will have any such obligation resulting from the
maintenance and operation of the Principal Property, which, in any case or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
and

(iv)
the Borrower has no Environmental Liability which, in any case or in the
aggregate, could reasonably be expected to have a Material Adverse Effect except
as disclosed by the Borrower to the Agent in writing prior to the Effective
Date.

(q)
The Borrower is not as at the date that this representation is made or deemed to
be made the subject of any civil, criminal or regulatory proceeding or
governmental or regulatory investigation with respect to Environmental Laws nor
is it aware of any threatened proceedings or investigations which, in any case
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect except as disclosed in accordance with the notice requirements set out in
Section 9.2. The Borrower is actively and diligently proceeding to use all
reasonable efforts to comply with all Environmental Laws and all such activities
are being carried on in a prudent and responsible manner and with all due care
and due diligence; and

(r)
As of the Effective Date, the Borrower has no Subsidiaries other than Permitted
JA Subsidiaries.


8.2
Survival of Representations and Warranties

All representations and warranties contained in this Agreement, the Credit
Documents and any certificate or document delivered pursuant hereto shall
survive the execution and delivery of this Agreement and the Credit Documents,
the advance of each Accommodation and exercise of any remedies under this
Agreement or under any of the Credit Documents, notwithstanding any
investigation made at any time by or on behalf of the Agent or the Lenders.

ARTICLE 9
    
COVENANTS







--------------------------------------------------------------------------------


- 37 -


9.1
Trust Indenture

The Borrower covenants and agrees that so long as any Accommodation is
outstanding or the Borrower is entitled to obtain any Accommodation under the
Credit Facilities, the Borrower will comply with all of the covenants, both
positive and negative, contained in the Trust Indenture which are hereby
incorporated by reference into this Agreement. Non-compliance by the Borrower
with any of these covenants cannot be waived by the Lenders other than in
accordance with Subsection 12.7(c).

9.2
Covenants

The Borrower covenants and agrees that, so long as any Accommodation is
outstanding or the Borrower is entitled to obtain any Accommodation under the
Credit Facilities:
(a)
Information and Certificates. The Borrower shall furnish to the Agent, with
sufficient copies for all Lenders:

(i)
at the time the same are sent, copies of all financial statements and other
information or material that are delivered to the Trustee under the Trust
Indenture including, without limitation, notice of any “Event of Default” under
the Trust Indenture;

(ii)
copies of any Supplemental Indenture which amends in any way the Trust
Indenture; and

(iii)
upon delivery of each of the items set out in Paragraphs 6.4(a)(i) and (ii) of
the Trust Indenture, the Borrower’s Certificate of Compliance, provided,
however, that the obligation of the Borrower to deliver quarterly unaudited
financial statements to the Agent shall apply only to the first, second and
third fiscal quarters of each Fiscal Year.

(b)
Payments Under This Agreement and Credit Documents. The Borrower shall pay,
discharge or otherwise satisfy all amounts payable under this Agreement in
accordance with the terms of this Agreement and all amounts payable under any
Credit Document in accordance with the terms thereof.

(c)
Proceeds. The Borrower shall use the proceeds of any Accommodation only for the
purposes permitted pursuant to Section 2.1.

(d)
Inspection of Property, Books and Records, Discussions. The Borrower shall keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Applicable Laws shall be made of all dealings and
transactions in relation to its business and activities, and permit
representatives and agents of the Agent upon reasonable notice to the Borrower
and during business hours, to visit and inspect any of the properties and
examine and make abstracts from any of the books and records of the Borrower as
often as may reasonably be desired, and, subject to applicable securities laws,
to discuss the business, operations, property, condition and prospects
(financial or otherwise) of the Borrower with those officers and employers of
the Borrower designated by its senior executive officers.








--------------------------------------------------------------------------------

- 38 -


(e)
Anti-Money Laundering and Terrorist Financing. The Borrower has taken, and shall
continue to take, commercially reasonable measures (in any event as required by
Applicable Laws) to ensure that it is and shall be in compliance with the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
all other present and future Applicable Laws of similar application to which the
Borrower is subject.

(f)
Notices. The Borrower shall promptly give notice to the Agent of:

(i)
the occurrence of any Default or Event of Default;

(ii)
the commencement of, or receipt by the Borrower of a written threat of, any
action, suit or proceeding against or affecting the Borrower before any
Governmental Authority which, individually or in the aggregate, has, or has any
reasonable likelihood of having, a Material Adverse Effect, and such further
information in respect thereof as the Agent may request from time to time;

(iii)
any notice of any violation or administrative or judicial complaint or order
having been filed or, to the Borrower’s knowledge, about to be filed against the
Borrower which has, or has any reasonable likelihood of having, a Material
Adverse Effect;

(iv)
any notice from any Governmental Authority or any other Person alleging that the
Borrower is or may be subject to any Environmental Liability which has, or has
any reasonable likelihood of having, a Material Adverse Effect;

(v)
the occurrence or non-occurrence of any other event which has, or has a
reasonable likelihood of having, a Material Adverse Effect;

(vi)
any changes in the ownership structure to the Borrower; and

(vii)
any notice of a change in rating to the Senior Bonds by any of the Rating
Agencies.

(g)
Permitted Joint Arrangements. (i) The total equity investment of the Borrower in
Permitted JA Subsidiaries and Permitted Joint Arrangements shall not exceed an
aggregate amount equal to Cdn.$200,000,000; and (ii) the Borrower shall not form
any Subsidiaries other than Permitted JA Subsidiaries and shall not enter into
any Joint Arrangements other than Permitted Joint Arrangements. The Borrower
shall deliver to the Agent not later than sixty (60) days after the end of each
fiscal quarter, an Officer’s Certificate certifying as to the matters in this
paragraph (g) including regarding what portion of the above Cdn.$200,000,000 has
been used and how/where it has been used.


9.3
Maintenance of Total Capitalization

(a)
The Borrower covenants and agrees that, so long as any Accommodation is
outstanding or the Borrower is entitled to obtain any Accommodation under the








--------------------------------------------------------------------------------

- 39 -


Credit Facilities, the aggregate amount of all Indebtedness of the Borrower
(other than Financial Instrument Obligations in accordance with section 6.3 of
the Trust Indenture) shall not exceed seventy-five percent (75%) of the Total
Capitalization of the Borrower. For greater certainty, for the purposes of this
Section 9.3, (i) the foregoing calculations of both the aggregate amount of all
Indebtedness of the Borrower and the Total Capitalization of the Borrower shall
exclude any non-recourse debt incurred by Permitted JA Subsidiaries in
connection with their related Permitted Joint Arrangements as well as any equity
contributions made in respect of such Permitted Joint Arrangements, to the
extent in each case that the Borrower is in compliance with Subsection 9.2(g) in
respect of such joint arrangement, and (ii) when ascertaining maintenance of
Total Capitalization for this purpose, the exclusions shall apply to both the
numerator component of that definition (i.e. exclusion of the related debt) and
to the denominator component of that definition (i.e. exclusion of the related
debt and equity).
(b)
The Borrower shall deliver to the Agent not later than sixty (60) days after the
end of each fiscal quarter, an Officer’s Certificate certifying as to the matter
in paragraph (a) above.


ARTICLE 10
    
CONDITIONS PRECEDENT TO BORROWINGS

10.1
Conditions Precedent to Effectiveness of this Agreement

The effectiveness of this Agreement is subject to the condition precedent that
the Agent and each Lender shall be satisfied with, or the Borrower shall have
delivered to the Agent, as the case may be, on or before the Effective Date, the
following in form, substance and dated as of a date satisfactory to the Lenders
and their counsel and in sufficient quantities for each Lender:
(a)
there shall exist no Default or Event of Default on the Effective Date;

(b)
all representations and warranties contained in Section 8.1 shall be true on and
as of the Effective Date with the same effect as if such representations and
warranties had been made on and as of the Effective Date and, if required by the
Agent, the Borrower shall have delivered to the Agent a Borrower’s Certificate
of Compliance;

(c)
the Agent and the Lenders shall have received any Credit Documents required by
the Agent and the Lenders duly executed by the Borrower;

(d)
the following documents in form, substance and execution acceptable to the Agent
shall have been delivered to the Agent:

(i)
duly certified copies of the constating documents of the Borrower and the
General Partner and of all necessary proceedings taken and required to be taken
by the Borrower to authorize the execution and delivery of this Agreement and
the Credit Documents to which it is a party and the entering into and
performance of the transactions contemplated herein and therein;








--------------------------------------------------------------------------------

- 40 -


(ii)
certificates of incumbency of the General Partner setting forth specimen
signatures of the persons authorized to execute this Agreement and the Credit
Documents to which it is a party;

(iii)
certificate of status or the equivalent relative to the Borrower and the General
Partner under the laws of Canada or its jurisdiction of creation; and

(iv)
the opinion of counsel for the Borrower in form and substance satisfactory to
the Agent and the Lenders;

(e)
the Agent and the Lenders shall have received evidence that all necessary
corporate, governmental and other third party approvals have been obtained in
form and substance acceptable to the Agent and the Lenders, each acting
reasonably;

(f)
all fees payable on or before the date hereof in connection with the Credit
Facilities under this Agreement and any fee letter shall have been paid to the
applicable parties; and

(g)
the Agent and the Lenders are satisfied in their sole and absolute discretion
that all of the provisions of Article 9 have been complied with to their
satisfaction.


10.2
Conditions Precedent to All Borrowings, Conversions

The Lenders shall not be obliged to make available any portion of any Borrowing
or to give effect to any conversion or rollover unless the Borrower (by way of
the delivery of a Borrower’s Certificate of Compliance), or the Borrower’s
counsel (if appropriate), confirms to the Agent that each of the following
conditions is satisfied:
(a)
the Agent shall have received any required Borrowing Notice;

(b)
there shall exist no Default or Event of Default on the said Borrowing Date;

(c)
all representations and warranties contained in Section 8.1 shall be true on and
as of the applicable Borrowing Date with the same effect as if such
representations and warranties had been made on and as of the applicable
Borrowing Date and, if required by the Agent, the Borrower shall have delivered
to the Agent a Borrower’s Certificate of Compliance;

(d)
all fees payable on or before the date of any subsequent Borrowing in connection
with the Credit Facilities under this Agreement shall have been paid to the
applicable party as and when due and payable thereunder; and

(e)
the Trust Indenture shall not have been amended in a manner which (i) could
reasonably be expected to have a Material Adverse Effect, or (ii) modifies any
section of the Trust Indenture which is incorporated by reference into this
Agreement without the prior written consent of the Agent.


10.3
Waiver








--------------------------------------------------------------------------------

- 41 -


The Lenders may, at their option, waive any condition precedent set out in
Section 10.1 or 10.2 or make available any Borrowing prior to such condition
precedent being fulfilled. Any such Borrowing shall be deemed to be made
pursuant to the terms hereof. Any such waiver shall not be effective unless it
is in writing and shall not operate to excuse the Borrower from full and
complete compliance with this Article 10 or any other provision hereof on future
occasions.

ARTICLE 11
    
EVENTS OF DEFAULT

11.1
Events of Default

Any of the following events shall constitute an “Event of Default” hereunder:
(a)
Trust Indenture. Each of the events set out in Section 10.1 of the Trust
Indenture including applicable notice and grace periods;

(b)
Default in Payment of any Amount Hereunder. If the Borrower fails to pay any
interest, fees or any amount owing to the Lenders or any of them hereunder
(other than principal amounts), or under any Credit Document when due and
payable hereunder or thereunder and the Borrower fails to pay such interest,
fees or any amount owing to the Lenders or any of them hereunder (other than
principal amounts) within five (5) Business Days after notice is given by the
Agent to the Borrower. For clarity, the failure to pay a principal payment shall
be an immediate Event of Default and the Administrative Agent shall have the
remedies available pursuant to Section 11.2;

(c)
Default in Other Provisions. If the Borrower shall fail, refuse or default in
any material respect with the performance or observance of any of the covenants,
agreements or conditions contained herein and such failure, refusal or default
adversely affects the Lenders and, such failure, refusal or default continues
for a period of thirty (30) days after written notice thereof by the Agent; and

(d)
Full Force and Effect. If this Agreement or any material portion hereof shall,
at any time after its respective execution and delivery and for any reason,
cease in any way to be in full force and effect or if the validity or
enforceability of this Agreement is disputed in any manner by the Borrower and
the Credit Facilities have not been repaid within thirty (30) days of demand
therefor by the Agent.


11.2
Remedies

Upon the occurrence of any Default or Event of Default, and at any time
thereafter if the Default or Event of Default shall then be continuing, the
Lenders in their sole discretion may direct the Agent to give notice to the
Borrower that no further Accommodation will be available hereunder while the
Default or Event of Default continues, whereupon the Lenders shall not be
obliged to provide any further Borrowings to the Borrower while the Default or
Event of Default continues. Upon the occurrence of any Event of Default, and at
any time thereafter if the Event of Default







--------------------------------------------------------------------------------

- 42 -


shall then be continuing, the Lenders in their sole discretion, and the Agent
acting on their behalf, may take any or all of the following actions:
(a)
demand payment of any principal, accrued interest, fees and other amounts which
are then due and owing in respect of the Accommodation under the Credit
Facilities without presentment, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower to the maximum extent
permitted by Applicable Laws;

(b)
declare by notice to the Borrower the Credit Facilities terminated, whereupon
the same shall terminate immediately without any further notice of any kind;

(c)
demand payment of the Pledged Bond in accordance with the provisions of the Bond
Delivery Agreement; and

(d)
assign all or any part of the outstanding Accommodation and the amounts payable
hereunder to any Person without reference to Article 12.


11.3
Remedies Cumulative

The rights and remedies of the Lenders and the Agent under this Agreement and
the Credit Documents are cumulative.

11.4
Appropriation of Moneys Received

The Lenders, and the Agent on behalf of the Lenders as between the Lenders and
the Borrower, may from time to time when an Event of Default has occurred and is
continuing appropriate any monies received from the Borrower in or toward
payment of such of the obligations of the Borrower hereunder as the Lenders in
their sole discretion may see fit.

11.5
Non-Merger

The taking of any action or dealing whatsoever by the Lender or the Agent in
respect of the Borrower or any security shall not operate as a merger of any of
the obligations of the Borrower to the Lenders or the Agent or in any way
suspend payment or affect or prejudice the rights, remedies and powers, legal or
equitable, which the Lenders or the Agent may have under Section 11.3 in
connection with such obligations.

11.6
Waiver

No delay on the part of the Lenders or the Agent in exercising any right or
privilege hereunder shall operate as a waiver thereof. No Default or Event of
Default shall be waived except by a written waiver in accordance with Section
13.10. Each written waiver shall apply only to the Default or Event of Default
to which it is expressed to apply. No written waiver shall preclude the
subsequent exercise by the Lenders or the Agent of any right, power or privilege
hereunder or extend to or apply to any other Default or Event of Default.

11.7
Set-off








--------------------------------------------------------------------------------

- 43 -


Each of the Agent and any Lender with whom the Borrower maintains any account or
accounts shall enter into an agreement with the Trustee, in form and substance
satisfactory to the Trustee, pursuant to which the Agent or such Lender, as
applicable, confirms to the Trustee that:
(a)
in respect of any Funds and Accounts (as defined in the Trust Indenture) forming
part of the Collateral (as defined in the Trust Indenture), the Trustee has a
security interest in such Funds and Accounts and the cash on deposit therein are
Permitted Investments forming part thereof;

(b)
the Agent or such Lender, as applicable, has and will have no security interest
in any such Fund or Account or the cash on deposit therein or Permitted
Investments forming part thereof; and

(c)
the only rights of set-off which may be exercised by the Agent or such Lender in
respect of any such Fund or Account or the cash on deposit therein or Permitted
Investments forming part thereof are those arising out of the operation of the
relevant account unless the Agent or such Lender has agreed to remit all amounts
so set-off to the Trustee to be dealt with in accordance with the Trust
Indenture;

provided that none of the foregoing shall apply to rights of set-off exercised
by the Agent in the ordinary course of the operation of the Agents’ centralized
cash management system with the Borrower.
Upon the occurrence of an Event of Default and a demand by the Agent for payment
pursuant to Section 11.3, the Agent and each Lender is hereby authorized by the
Borrower at any time and from time to time with notice to the Borrower to
combine, consolidate and merge on behalf of the Trustee for the benefit of the
Bondholders (as defined in the Trust Indenture) all or any of the Borrower’s
accounts with liabilities to the Agent or such Lender and to set-off,
appropriate and apply on behalf of the Trustee for the benefit of such
bondholders or to otherwise seize and remit to the Trustee any and all deposits
by or for the benefit of the Borrower with any branch of the Agent or such
Lender, general or special, matured or unmatured, and any other indebtedness and
liability of the Agent or such Lender to the Borrower, matured or unmatured,
against and on account of the indebtedness of the Borrower hereunder when due,
notwithstanding that the balances of such accounts, deposits or indebtedness may
or may not be expressed in the same currency.

ARTICLE 12
    
THE AGENT AND THE LENDERS

12.1
Authorization of Agent and Relationship

Each Lender hereby appoints BNS as Agent and BNS hereby accepts such
appointment. The appointment may only be terminated as expressly provided in
this Agreement. Each Lender hereby authorizes the Agent to take all action on
its behalf and to exercise such powers and perform such duties under this
Agreement as are expressly delegated to the Agent by its terms, together with
all powers reasonably incidental thereto. Except as expressly specified in this
Agreement, the Agent shall have only those duties and responsibilities of a
solely mechanical and administrative nature that are expressly delegated to the
Agent by this Agreement or are reasonably incidental thereto.







--------------------------------------------------------------------------------

- 44 -


The Agent may perform such duties by or through its agents or employees, but
shall not by reason of this Agreement have a fiduciary duty in respect of any
Lender. As to any matters not expressly provided for by this Agreement, the
Agent is not required to exercise any discretion or to take any action, but is
required to act or to refrain from acting (and is fully protected in so acting
or refraining from acting) upon the instructions of the Lenders or the Majority
Lenders, as the case may be. Those instructions shall be binding upon all
Lenders, but the Agent is not required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or Applicable
Laws.

12.2
Disclaimer of Agent

The Agent makes no representation or warranty, and assumes no responsibility
with respect to the due execution, legality, validity, sufficiency,
enforceability or collectability of this Agreement or any other Credit Document.
The Agent assumes no responsibility for the financial condition of the Borrower,
or for the performance of its obligations under this Agreement or any other
Credit Document. The Agent assumes no responsibility with respect to the
accuracy, authenticity, legality, validity, sufficiency or enforceability of any
documents, papers, materials or other information furnished by the Borrower to
the Agent on behalf of the Lenders. The Agent shall not be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or as to the use of the
proceeds of any credit hereunder or (unless the officers or employees of the
Lender acting as Agent active in their capacity as officers or employees on the
Borrower’s accounts have actual knowledge thereof, or have been notified thereof
in writing by the Borrower or a Lender) of the existence or possible existence
of any Default or Event of Default. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as Agent under or in connection with the Agreement,
whether in the good faith exercise of any discretion expressly granted to the
Agent or otherwise, except for actions or omissions arising from its or their
own negligence or wilful misconduct. With respect to its Commitment, the Lender
acting as Agent shall have the same rights and powers hereunder as any other
Lender, and may exercise the same as though it were not performing the duties
and functions delegated to it as Agent hereunder.

12.3
Failure of Lender to Fund

(a)
Unless the Agent has actual knowledge that a Lender has not made or will not
make available to the Agent for value on a Borrowing Date the applicable amount
required from such Lender pursuant to Article 2, the Agent shall be entitled to
assume that such amount has been or will be received from such Lender when so
due and the Agent may (but shall not be obliged to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact received by the Agent from such Lender on such Borrowing
Date and the Agent has made available a corresponding amount to the Borrower on
such Borrowing Date as aforesaid, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the rate per annum then in use at the
Branch as a syndicate lender late payment rate, multiplied by (ii) the amount
that should have been paid to the Agent by such Lender on such Borrowing Date
and was not, multiplied by (iii) a fraction, the numerator of which is the
number of days that have elapsed from and including such Borrowing Date to but
excluding the date on which the amount is received by the Agent from such Lender
and the denominator of which is three hundred and








--------------------------------------------------------------------------------

- 45 -


sixty-five (365). A certificate of the Agent containing details of the amount
owing by a Lender under this Section shall be binding and conclusive in the
absence of manifest error. If any such amount is not in fact received by the
Agent from such Lender on such Borrowing Date, the Agent shall be entitled to
recover from the Borrower, on demand, the related amount made available by the
Agent to the Borrower as aforesaid together with interest thereon at the
applicable rate per annum payable by the Borrower hereunder.
(b)
Notwithstanding the provisions of Subsection 12.3(a), if any Lender fails to
make available to the Agent its Proportionate Share of any Advance (such Lender
being herein called the “Defaulting Lender”), the Agent shall forthwith give
notice of such failure by the Defaulting Lender to the other Lenders. The Agent
shall then forthwith give notice to the other Lenders that any Lender may make
available all or any portion of the Defaulting Lender’s share of such Advance in
the place of the Defaulting Lender, but in no way shall any other Lender or the
Agent be obliged to do so. If more than one Lender gives notice that it is
prepared to make funds available in the place of a Defaulting Lender in such
circumstances and the aggregate of the funds which such Lenders (herein
collectively called the “Contributing Lenders” and individually called the
“Contributing Lender”) are prepared to make available exceeds the amount of the
Advance which the Defaulting Lender failed to make, then each Contributing
Lender shall be deemed to have given notice that it is prepared to make
available a portion of such Advance based on the Contributing Lenders’ relative
Proportionate Shares. If any Contributing Lender makes funds available in the
place of a Defaulting Lender in such circumstances, then the Defaulting Lender
shall pay to any Contributing Lender making the funds available in its place,
forthwith on demand any amount advanced on its behalf together with interest
thereon at the rate applicable to such Advance from the date of advance to the
date of payment, against payment by the Contributing Lender making the funds
available of all interest received in respect of the Advance from the Borrower.
The failure of any Lender to make available to the Agent its Proportionate Share
of any Advance as required herein shall not relieve any other Lender of its
obligations to make available to the Agent its Proportionate Share of any
Advance as required herein.


12.4
Payments by the Borrower

Unless otherwise expressly provided in this Agreement as among the Lenders, all
payments made by or on behalf of the Borrower pursuant to this Agreement shall
be made to and received by the Agent and shall be distributed by the Agent to
the Lenders as soon as possible upon receipt by the Agent. Subject to any other
provision of this Agreement concerning the distribution of payments, the Agent
shall cause distribution of:
(a)
payments of interest in accordance with each Lender’s Advanced Share of the
Advances to which the payment relates;

(b)
repayments of principal in accordance with each Lender’s Advanced Share of the
Advances to which the payment relates;

(c)
payments of standby fees in accordance with Section 4.3; and








--------------------------------------------------------------------------------

- 46 -


(d)
all other payments including, without limitation, amounts received upon
realization, in accordance with each Lender’s Proportionate Share; provided,
however, that with respect to proceeds of realization, no Lender shall receive
an amount in excess of the amounts owing to it in respect of the Accommodations.

Subject to Section 12.5, if the Agent does not distribute a Lender’s share of a
payment made by the Borrower to that Lender for value on the day that payment is
made or deemed to have been made to the Agent, the Agent shall pay to the Lender
on demand an amount equal to the product of (i) the rate per annum then in use
at the Branch as a syndicate lender late payment rate, multiplied by (ii) the
Lender’s share of the amount received by the Agent from the Borrower and not so
distributed, multiplied by (iii) a fraction, the numerator of which is the
number of days that have elapsed from and including the date of receipt of the
payment by the Agent to but excluding the date on which the payment is made by
the Agent to such Lender and the denominator of which is three hundred and
sixty-five (365).

12.5
Payments by Agent

(a)
For greater certainty, the following provisions shall apply to any and all
payments made by the Agent to the Lenders hereunder:

(i)
the Agent shall be under no obligation to make any payment (whether in respect
of principal, interest, fees or otherwise) to any Lender until an amount in
respect of such payment has been received by the Agent from the Borrower;

(ii)
if the Agent receives less than the full amount of any payment of principal,
interest, fees or other amount owing by the Borrower under this Agreement, the
Agent shall have no obligation to remit to each Lender any amount other than
such Lender’s share of that amount which is actually received by the Agent;

(iii)
if a Lender’s share of an Advance has been advanced, or a Lender’s Commitment
has been outstanding, for less than the full period to which any payment (other
than a payment of principal) by the Borrower relates, such Lender’s entitlement
to such payment shall be reduced in proportion to the length of time such
Lender’s share of the Advance or such Lender’s Commitment, as the case may be,
has actually been outstanding;

(iv)
the Agent acting reasonably and in good faith shall, after consultation with the
Lenders in the case of any dispute, determine in all cases the amount of all
payments to which each Lender is entitled and such determination shall, in the
absence of manifest error, be binding and conclusive; and

(v)
upon request, the Agent shall deliver a statement detailing any of the payments
to the Lenders referred to herein.

(b)
Unless the Agent has actual knowledge that the Borrower has not made or will not
make a payment to the Agent for value on the date in respect of which the
Borrower has notified the Agent that the payment will be made, the Agent shall
be entitled to








--------------------------------------------------------------------------------

- 47 -


assume that such payment has been or will be received from the Borrower when due
and the Agent may (but shall not be obliged to), in reliance upon such
assumption, pay the Lenders corresponding amounts. If the payment by the
Borrower is in fact not received by the Agent on the required date and the Agent
has made available corresponding amounts to the Lenders, the Borrower shall,
without limiting its other obligations under this Agreement, indemnify the Agent
against any and all liabilities, obligations, losses, damages, penalties, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on or incurred by the Agent as a result. A certificate of the Agent with respect
to any amount owing by the Borrower under this Section shall be prima facie
evidence of the amount owing in the absence of manifest error. The Agent shall
be entitled to recover from each Lender to which a payment is made in reliance
on the expectation of payment from the Borrower in accordance with this Section,
the full amount of such payment that is not recovered from the Borrower,
together with interest at the rate per annum then in use at the Branch as a
syndicate lender late payment rate, from the date on which payment is made by
the Agent to the date on which repayment is made by the Lender receiving such
payment.

12.6
Direct Payments

The Lenders agree among themselves that, except as otherwise provided for in
this Agreement, all sums received by a Lender relating to this Agreement whether
received by voluntary payment, by the exercise of the right of set-off or
compensation or by counterclaim, cross-action or otherwise, shall be shared by
each Lender so that the ultimate exposure of each Lender is in accordance with
its Advanced Share of all Advances under this Credit Facility, and each Lender
undertakes to do all such things as may be reasonably required to give full
effect to this Section, including without limitation, the purchase from other
Lenders of their proportionate interest in the Borrowings by the Lender who has
received an amount in excess of its Proportionate Share of amounts advanced
under this Credit Facility as shall be necessary to cause such purchasing Lender
to share the excess amount rateably with the other Lenders to the extent of
their Advanced Share of any Advances under this Credit Facility. If any Lender
shall obtain any payment of moneys due under this Agreement as referred to
above, it shall forthwith remit such payment to the Agent and, upon receipt, the
Agent shall distribute such payment in accordance with the provisions of Section
12.5.

12.7
Administration of the Credit Facilities

(a)
Unless otherwise specified herein, the Agent shall perform the following duties
under this Agreement:

(i)
prior to any Borrowing, ensure that all conditions precedent have been fulfilled
in accordance with the terms of this Agreement, subject to Subsection 12.8(b)
and any other applicable terms of this Agreement;

(ii)
use reasonable efforts to collect promptly all sums due and payable by the
Borrower pursuant to this Agreement;

(iii)
hold all legal documents relating to the Credit Facilities, maintain complete
and accurate records showing all Advances made by the Lenders, all








--------------------------------------------------------------------------------

- 48 -


remittances and payments made by the Borrower to the Agent, all remittances and
payments made by the Agent to the Lenders and all fees or any other sums
received by the Agent and, except for accounts, records and documents relating
to the fees payable under any separate fee agreement, allow each Lender and
their respective advisers to examine such accounts, records and documents at
their own expense, and provide any Lender, upon reasonable notice, with such
copies thereof as such Lender may reasonably require from time to time at the
Lender’s expense;
(iv)
except as otherwise specifically provided for in this Agreement, promptly advise
each Lender upon receipt of each notice and deliver to each Lender, promptly
upon receipt, all other written communications furnished by the Borrower to the
Agent on behalf of the Lenders pursuant to this Agreement, including without
limitation copies of financial reports and certificates which are to be
furnished to the Agent;

(v)
forward to each of the Lenders, upon request, copies of this Agreement, and
other Credit Documents (other than any separate fee agreement);

(vi)
promptly forward to each Lender, upon request, an up-to-date loan status report;
and

(vii)
upon learning of same, promptly advise each Lender in writing of the occurrence
of an Event of Default or Default or the occurrence of any event, condition or
circumstance which would have a Material Adverse Effect on the ability of the
Borrower to comply with this Agreement or of the occurrence of any material
adverse change on the business, operations or assets of the Borrower, taken as a
whole, provided that, except as aforesaid, the Agent shall be under no duty or
obligation whatsoever to provide any notice to the Lenders and further provided
that each Lender hereby agrees to notify the Agent of any Event of Default or
Default of which it may reasonably become aware.

(b)
The Agent may take the following actions only with the prior consent of the
Majority Lenders, unless otherwise specified in this Agreement:

(i)
subject to Subsection 12.7(c), exercise any and all rights of approval conferred
upon the Lenders by this Agreement;

(ii)
amend, modify or waive any of the terms of this Agreement (including waiver of
an Event of Default or Default) if such amendment, modification or waiver would
have a Material Adverse Effect on the rights of the Lenders thereunder and if
such action is not otherwise provided for in Subsection 12.7(c);

(iii)
declare an Event of Default or take action to enforce performance of the
obligations of the Borrower and pursue any available legal remedy necessary;

(iv)
decide to accelerate the amounts outstanding under the Credit Facilities; and








--------------------------------------------------------------------------------

- 49 -


(v)
pay insurance premiums, taxes and any other sums as may be reasonably required
to protect the interests of the Lenders.

(c)
The Agent may take the following actions only if the prior unanimous consent of
the Lenders is obtained, unless otherwise specified herein:

(i)
amend, modify, discharge, terminate or waive any of the terms of this Agreement
if such amendment, modification, discharge, termination or waiver would amend
the Canadian Dollar Amount of any Accommodation outstanding, reduce the interest
rate applicable to any Accommodation, reduce the fees or other amounts payable
with respect to any Accommodation, extend any date fixed for payment of
principal, interest or other amounts relating to the Credit Facilities or extend
the Maturity Date of the Credit Facility; and

(ii)
amend the definition of “Majority Lenders” or this Subsection 12.7(c).

(d)
Notwithstanding Subsection 12.7(b) and any other provision of this Agreement
except for Subsection 12.7(c), in the absence of instructions from the Lenders
and where, in the sole opinion of the Agent, acting reasonably and in good
faith, the exigencies of the situation warrant such action to protect the
interests of the Lenders, the Agent may without notice to or consent of the
Lenders take such action on behalf of the Lenders as the Agent deems appropriate
or desirable.

(e)
As between the Borrower, the Agent and the Lenders:

(i)
all statements, certificates, consents and other documents which the Agent
purports to deliver on behalf of the Lenders or the Majority Lenders shall be
binding on each of the Lenders, and the Borrower shall not be required to
ascertain or confirm the authority of the Agent in delivering such documents;

(ii)
all certificates, statements, notices and other documents which are delivered by
the Borrower to the Agent in accordance with this Agreement shall be deemed to
have been duly delivered to each of the Lenders, except where this Agreement
expressly requires delivery of notices of Advances and payments to the Agent
and/or individual Lenders;

(iii)
except in connection with Overdrafts and Letters of Credit, all payments which
are delivered by the Borrower to the Agent in accordance with this Agreement
shall be deemed to have been duly delivered to each of the Lenders.


12.8
Rights of Agent

(a)
In administering the Credit Facility, the Agent may retain, at the expense of
the Lenders if such expenses are not recoverable from the Borrower, such
solicitors, counsel, auditors and other experts and agents as the Agent may
select, in its sole discretion, acting reasonably and in good faith after
consultation with the Lenders.








--------------------------------------------------------------------------------

- 50 -


(b)
The Agent shall be entitled to rely on any communication, instrument or document
believed by it to be genuine and correct and to have been signed by the proper
individual or individuals, and shall be entitled to rely and shall be protected
in relying as to legal matters upon opinions of independent legal advisers
selected by it. The Agent may also assume that any representation made by the
Borrower is true and that no Event of Default or Default has occurred unless the
officers or employees of the Agent have actual knowledge to the contrary or have
received notice to the contrary from any other party to this Agreement. In
determining whether the Borrower is entitled to an Advance by way of Overdraft
or Letter of Credit, the Overdraft Lender or Letter of Credit Lender, as
applicable, providing that Advance, shall be entitled to the same protection to
which the Agent is entitled under this Subsection 12.8(b).

(c)
The Agent may, without any liability to account, accept deposits from and lend
money to and generally engage in any kind of banking or other business with the
Borrower, as if it were not the Agent.

(d)
Except in its own right as a Lender, the Agent shall not be required to advance
its own funds for any purpose, and in particular, shall not be required to pay
with its own funds insurance premiums, taxes or public utility charges or the
cost of repairs or maintenance with respect to the assets which are the subject
matter of any security, nor shall it be required to pay with its own funds the
fees of solicitors, counsel, auditors, experts or agents engaged by it as
permitted hereby.

(e)
The Agent shall be entitled to receive a fee for acting as Agent, as agreed
between the Agent and the Borrower.


12.9
Acknowledgements, Representations and Covenants of Lenders

(a)
It is acknowledged and agreed by each Lender that it has itself been, and will
continue to be, solely responsible for making its own independent appraisal of
and investigations into the financial condition, creditworthiness, property,
affairs, status and nature of the Borrower. Accordingly, each Lender confirms to
the Agent that it has not relied, and will not hereafter rely, on the Agent
(i) to check or inquire on its behalf into the adequacy or completeness of any
information provided by the Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Lender by the Agent) or (ii) to assess
or keep under review on its behalf the financial condition, creditworthiness,
property, affairs, status or nature of the Borrower.

(b)
Each Lender represents and warrants to the Agent and the Borrower that it has
the legal capacity to enter into this Agreement pursuant to its constating
documents and any applicable legislation and has not violated its constating
documents or any applicable legislation by so doing.

(c)
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower), rateably according to its Proportionate Share, from and against any
and








--------------------------------------------------------------------------------

- 51 -


all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of the Credit Documents or the transactions therein
contemplated, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s negligence or wilful
misconduct. Without limiting the generality of the foregoing, each Lender agrees
to reimburse the Agent promptly upon demand for its Proportionate Share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preservation of any rights of the Agent or the Lenders
under, or the enforcement of, or legal advice in respect of rights or
responsibilities under this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. The obligation of the Lenders to
indemnify the Agent shall survive the termination of this Agreement.
(d)
Each of the Lenders acknowledges and confirms that in the event the Agent does
not receive payment in accordance with this Agreement, it shall not be the
obligation of the Agent to maintain the Credit Facilities in good standing nor
shall any Lender have recourse to the Agent in respect of any amounts owing to
such Lender under this Agreement.

(e)
Each Lender acknowledges and agrees that its obligation to advance its
Proportionate Share of Advances in accordance with the terms of this Agreement
is independent and in no way related to the obligation of any other Lender
hereunder.

(f)
Each Lender hereby acknowledges receipt of a copy of this Agreement and
acknowledges that it is satisfied with the form and content of such documents.

(g)
Except to the extent recovered by the Agent from the Borrower, promptly
following demand therefor, each Lender shall pay to the Agent an amount equal to
such Lender’s Proportionate Share of any and all reasonable costs, expenses,
claims, losses and liabilities incurred by the Agent in connection with this
Agreement, except for those incurred by reason of the Agent’s negligence or
wilful misconduct.


12.10
Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Laws, the remedies provided under the Credit Documents to the Lenders
are for the benefit of the Lenders collectively and acting together and not
severally and further acknowledges that its rights hereunder and under any
security are to be exercised not severally, but by the Agent upon the decision
of the Majority Lenders or Lenders as required by this Agreement. Accordingly,
notwithstanding any of the provisions contained herein, each of the Lenders
hereby covenants and agrees that it shall not be entitled to take any action
hereunder or thereunder including, without limitation, any declaration of
default hereunder or thereunder but that any such action shall be taken only by
the Agent with the prior written agreement of the Majority Lenders. Each of the
Lenders hereby further covenants and agrees that upon any such written agreement
being given by the Majority Lenders, it shall co-operate fully with the Agent to
the extent requested by the Agent.







--------------------------------------------------------------------------------


- 52 -


12.11
Successor Agent

Subject to the appointment and acceptance of a Successor Agent as provided in
this Section, the Agent may resign at any time by giving thirty (30) days’
written notice thereof to the Lenders and the Borrower and may be removed at any
time by all Lenders other than the Lender that is acting as Agent, upon thirty
(30) days’ written notice of termination. Upon receipt of notice by the Lenders
of the resignation of the Agent, or upon giving notice of termination to the
Agent, the Majority Lenders (taking into account the Proportionate Share of the
resigning or terminated Agent) may, within twenty-one (21) days and with the
approval of the Borrower, such approval not to be unreasonably withheld or
delayed, appoint a successor from among the Lenders or, if no Lender is willing
to accept such an appointment, from among other financial institutions which
each have combined capital and reserves in excess of Two Hundred and Fifty
Million Canadian Dollars (Cdn.$250,000,000), and which have offices in Calgary
(the “Successor Agent”). If no Successor Agent has been so appointed and has
accepted such appointment within twenty-one (21) days after the retiring Agent’s
giving of notice of resignation or receiving of notice of termination, then the
retiring Agent may, on behalf of the Lenders, appoint a Successor Agent in
accordance herewith. Upon the acceptance of any appointment as Agent hereunder
by a Successor Agent, the retiring Agent shall pay the Successor Agent any
unearned portion of any fee paid to the Agent for acting as such, and the
Successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its further duties and obligations as Agent under this Agreement
and the other Credit Documents. After any retiring Agent’s resignation hereunder
as Agent, the provisions of this Article shall continue to enure to its benefit
and be binding upon it as to any actions taken or omitted to be taken by it
while it was Agent hereunder.

12.12
Provisions Operative Between Lenders and Agent Only

Except for the provisions of Subsections 12.7(e), 12.9(b), Sections 12.10,
12.11, 12.13, 12.14 and 12.15 , the provisions of this Article relating to the
rights and obligations of the Lenders and the Agent shall be operative as
between the Lenders and the Agent only, and the Borrower shall not have any
rights or obligations under or be entitled to rely for any purpose upon such
provisions.

12.13
Assignments and Participation - Approvals

A Lender may:
(a)
upon notice to the Borrower grant participation (a “Participation”) in all or
any part of the rights, benefits and obligations of the Lenders hereunder to one
or more Persons (each a “Participant”); or

(b)
assign (an “Assignment”) all or part of the rights, benefits and obligations of
such Lender hereunder to one or more Persons (each an “Assignee”);

with the prior consent of the Borrower, the Agent and the Letter of Credit
Lender, which consent may be withheld by any such party in its sole discretion.
Any such Participant or Assignee may grant further Participation to other
Participants or make further assignments to other Assignees; with the prior
consent of the Borrower, the Agent and the Letter of Credit Lender, which
consent may be withheld by any such party in its sole discretion.
Notwithstanding the foregoing, no grant







--------------------------------------------------------------------------------

- 53 -


to a Participant or Assignment to an Assignee shall require the consent of the
Borrower at a time when any Event of Default has occurred and is continuing.

12.14
Assignments

(a)
Subject to Section 12.13, the Lenders collectively or individually may assign to
one or more Assignees all or a portion of their respective rights and
obligations under this Agreement (an undivided portion thereof corresponding to
the portion of the Commitment being assigned) by way of Assignment. The parties
to each such Assignment shall execute and deliver an Assignment Agreement in the
form set out in Schedule 4 to the Borrower, and to the Agent for its consent and
recording in the Register and, except in the case of an Assignment by the
Lenders collectively or an Assignment by a Lender to an affiliate of that
Lender, shall pay a processing and recording fee of Three Thousand, Five Hundred
Canadian Dollars (Cdn.$3,500) to the Agent. After such execution, delivery,
consent and recording the Assignee thereunder shall be a party to this Agreement
and, to the extent that rights and obligations hereunder have been assigned to
it, have the rights and obligations of a Lender hereunder and the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, relinquish its
rights and be released from its obligations under this Agreement, other than
obligations in respect of which it is then in default and liabilities arising
from its actions prior to the Assignment, and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto.

(b)
The agreements of an Assignee contained in an Assignment Agreement shall benefit
the assigning Lender thereunder, the other Lenders, the Agent and the Borrower
in accordance with the terms of the Assignment Agreement.

(c)
The Agent shall maintain at its address referred to herein a copy of each
Assignment Agreement delivered and consented to by the Lender and, where
required, by the Borrower and a register for recording the names and addresses
of the Lenders and the Commitment of each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error. The Borrower, the Agent and each of the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement, and need not recognize any Person
as a Lender unless it is recorded in the Register as a Lender. The Register
shall be available for inspection by any Lender or the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

(d)
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an Assignee and approved by the Agent, and, where required, by the Borrower, the
Agent shall, if the Assignment Agreement has been completed and is in the
required form with such immaterial changes as are acceptable to the Agent:








--------------------------------------------------------------------------------

- 54 -


(i)
record the information contained therein in the Register; and

(ii)
give prompt notice thereof to the other Lenders and the Borrower, and provide
them with an updated version of Schedule 5.


12.15
Participation

Each Lender may (subject to the provisions of Section 12.13) grant Participation
to one or more financial institutions in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment), but the Participant shall not become a Lender and:
(a)
the Lender’s obligations under this Agreement (including, without limitation,
its Commitment) shall remain unchanged;

(b)
the Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations;

(c)
the Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement; and

(d)
no Participant shall have any right to participate in any decision of the Lender
or the Majority Lenders hereunder or to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by any Person
therefrom.


ARTICLE 13
    
MISCELLANEOUS

13.1
Expenses

The Borrower shall, whether or not any or all of the transactions hereby
contemplated shall be consummated, pay all reasonable costs and expenses of the
Agent and the Lenders in connection with the preparation, execution, delivery,
registration granting or obtaining of consents or approvals or the exercise of
any discretion under this Agreement, the Credit Documents and all related
documentation and the amendment and enforcement of, and the preservation of any
of the Agent’s and Lender’s rights under, this Agreement, the Credit Documents
and all related documentation, provided that any legal counsel retained will
represent both the Agent and the Lenders and no costs or expenses for legal
counsel incurred by any Lender individually shall be payable pursuant to this
Section 13.1.

13.2
Further Assurances

The Borrower shall, from time to time forthwith upon reasonable request by the
Agent do, make and execute all such documents, acts, matters and things as may
be required by the Agent to give effect to this Agreement and any of the Credit
Documents.

13.3
Notices








--------------------------------------------------------------------------------

- 55 -


Any notice or communication to be given hereunder may be effectively given by
delivering the same to the addresses hereafter set forth or by sending the same
by facsimile to the numbers hereafter set forth. Any notice so delivered shall
be deemed to have been received on the date delivered and any facsimile notice
shall be deemed to have been received on transmission, if in either case the
date thereof is a Business Day and if it is prior to 4:00 p.m. (Toronto, Ontario
time) and, if not, on the next Business Day following delivery or transmission.
The addresses for delivery and numbers for facsimiles of the parties for the
purposes hereof shall be as set forth on the execution pages of this Agreement.
Any party may from time to time notify the other party, in accordance with the
provisions hereof, of any change of its address or facsimile number which
thereafter, until changed by like notice, shall be the address or facsimile
number of such party for all purposes of this Agreement.
(a)
If to the Agent:

The Bank of Nova Scotia
Scotia Capital – Corporate Banking – Power
55th Floor, Scotia Plaza
40 King Street West
Toronto, Ontario M5H 1H1
Attention:    Bradley Walker, Director
Facsimile:    (416) 933-7399
(b)
If to the Borrower and/or the General Partner:

AltaLink Management Ltd.
2611-3rd Avenue S.E.
Calgary, Alberta T2A 7W7
Attention:    Christopher Lomore, Vice President, Treasurer
Facsimile:    (403) 267-3407
with a copy to:
Borden Ladner Gervais LLP
Centennial Place, East Tower
1900, 520-3rd Avenue S.W.
Calgary, Alberta T2P 0R3
Attention:    Edward Wooldridge
Facsimile:     (403) 266-1395

13.4
Survival

All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the Credit Documents and the
obtaining of Accommodations.

13.5
Benefit of Agreement








--------------------------------------------------------------------------------

- 56 -


This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided, however,
that the Borrower may not assign or transfer any of its rights or obligations
hereunder other than as provided under Article 12.

13.6
Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibitions or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13.7
Entire Agreement

This Agreement, the Credit Documents and all documentation contemplated herein
constitute the entire agreement among the parties relating to the subject matter
hereof except for any fee agreements between the Borrower and the Agent.

13.8
Credit Documents

Notwithstanding any contrary provision contained in the Credit Documents, in the
event of any conflict or inconsistency between any of the provisions in this
Agreement and any of the provisions in the Credit Documents, as against the
parties hereto and their respective successors and permitted assigns the
provisions in this Agreement shall prevail.

13.9
Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be considered to be an original, and which together shall constitute one
and the same document.

13.10
Amendments/Approvals and Consents/Waivers

No amendment or waiver of any provision of this Agreement or of any Credit
Document contemplated herein, nor consent to any departure by the Borrower
therefrom, nor any approval, consent, opinion, confirmation of satisfaction,
direction, specification or agreement to be given by the Lenders or the Agent on
behalf of the Lenders hereunder shall be effective unless the same shall be in
writing and signed by the Agent and then such amendment, waiver, consent,
approval, opinion, confirmation of satisfaction, direction, specification or
agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

13.11
Acknowledgement

The Borrower is a limited partnership formed under the Partnership Act
(Alberta), a limited partner of which is only liable for any of its liabilities
or any of its losses to the extent of the amount that such limited partner has
contributed or agreed to contribute to its capital and such limited partner’s
pro rata share of any undistributed income.
[Signature page to follow.]









--------------------------------------------------------------------------------


- 1 -


IN WITNESS OF WHICH the parties hereto have duly executed this Agreement as of
the date set forth on the first page of this Agreement.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P. 


By:
/s/ Joe Bronneberg
 
Name: Joe Bronneberg
 
Title: Executive Vice President and CFO
 
 
By:
/s/ Christopher Lomore
 
Name: Christopher Lomore
 
Title: Vice President, Treasurer



 
 
ALTALINK MANAGEMENT LTD.
By:
/s/ Joe Bronneberg
 
Name: Joe Bronneberg
 
Title: Executive Vice President and CFO
 
 
By:
/s/ Christopher Lomore
 
Name: Christopher Lomore
 
Title: Vice President, Treasurer



 
 
THE BANK OF NOVA SCOTIA, as Agent
By:
/s/ Bradley Walker
 
Name: Bradley Walker
 
Title: Director
 
 
 
 
 
 
By:
/s/ Jim Beninger
 
 
 
Name: Jim Beninger
 
 
 
Title: Managing Director



 
 
THE BANK OF NOVA SCOTIA, as Lender
By:
/s/ Bradley Walker
 
Name: Bradley Walker
 
Title: Director
 
 
 
 
 
 
By:
/s/ Matthew Hartnoll
 
 
 
Name: Matthew Hartnoll
 
 
 
Title: Associate Director












--------------------------------------------------------------------------------






SCHEDULE 1
BORROWER’S CERTIFICATE OF COMPLIANCE
TO:
The Bank of Nova Scotia (“BNS”), as Agent for the Lenders, under the Credit
Agreement

This Certificate is delivered to you pursuant to the Third Amended and Restated
Credit Agreement made as of December 17, 2015, as amended, restated or replaced
from time to time (the “Credit Agreement”) between AltaLink, L.P., AltaLink
Management Ltd. and BNS, as Agent and Lender and the other Lenders party
thereto. Capitalized terms used in this Certificate and not otherwise defined
have the meanings given in the Credit Agreement.
The undersigned has read the provisions of the Credit Agreement which are
relevant to the furnishing of this Certificate. The undersigned has made such
examination and investigation as was, in the opinion of the undersigned,
necessary to enable the undersigned to express an informed opinion on the
matters set out herein.
The undersigned hereby certifies that as of the date hereof:
1.
Representations and Warranties. All representations and warranties of the
Borrower and the General Partner contained in the Credit Agreement are true and
correct in all material respects as if made on and as of the date hereof, except
as set out in Appendix I hereto or otherwise notified to the Agent under the
Credit Agreement.

2.
Default/Event of Default. No Default or Event of Default under the Credit
Agreement has occurred and is continuing.

3.
Limitation on Indebtedness. The aggregate amount of all Indebtedness of the
Borrower (other than Financial Instrument Obligations in accordance with Section
6.3 of the Trust Indenture) does not exceed seventy-five percent (75%) of the
Total Capitalization of the Borrower.

4.
Permitted Joint Arrangements. (i) The total equity investment of the Borrower in
Permitted JA Subsidiaries and Permitted Joint Arrangements does not exceed an
aggregate amount equal to Cdn.$200,000,000; and (ii) the Borrower has not formed
any Subsidiaries other than Permitted JA Subsidiaries and has not entered into
any joint ventures or joint arrangements other than Permitted Joint
Arrangements. The following represents investments by the Borrower in Permitted
JA Subsidiaries and Permitted Joint Arrangements as of the date hereof which
aggregate amount does not exceed Cdn.$200,000,000: [Borrower to provide
details.]






--------------------------------------------------------------------------------

- 2 -




DATED this ___ day of _________________, 20____.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P. 


By:
 
 
Name: Joe Bronneberg
 
Title: Executive Vice-President and CFO
 
 
By:
 
 
Name: Christopher Lomore
 
Title: Vice President, Treasurer



 
 
ALTALINK MANAGEMENT LTD.
By:
 
 
Name: Joe Bronneberg
 
Title: Executive Vice-President and CFO
 
 
By:
 
 
Name: Christopher Lomore
 
Title: Vice President, Treasurer







Revolving Facility – Certificate of Compliance – Signature Page

--------------------------------------------------------------------------------






APPENDIX I

EXCEPTIONS AND QUALIFICATIONS TO
BORROWER’S CERTIFICATE OF COMPLIANCE









--------------------------------------------------------------------------------









SCHEDULE 2(A)
BORROWING NOTICE
The Bank of Nova Scotia
Calgary Business Support Centre
2850 Sunridge Boulevard NE
Calgary, AB T1Y 6G2
Attention:    Document Services Officer
Facsimile:    1-877-909-7038
The Lenders under the Credit Agreement
Dear Sirs/Mesdames:
You are hereby notified that the undersigned, intends to avail itself of the
Credit Facilities established in its favour pursuant to the Third Amended and
Restated Credit Agreement made as of December 17, 2015, as amended, restated or
replaced from time to time (the “Credit Agreement”) between AltaLink, L.P., as
Borrower, AltaLink Management Ltd. and The Bank of Nova Scotia, as Agent and
Lender, and the other Lenders which become a party thereto. Capitalized terms
used in this Borrowing Notice and not otherwise defined have the meanings given
in the Credit Agreement.
The undersigned hereby irrevocably requests a Borrowing pursuant to [describe
applicable credit facility] as follows:
(a)
Prime Rate Loan in the amount of Cdn.$l, having a term of l [add same provision
for any other amount and term requested];

(b)
U.S. Base Rate Loan in the amount of U.S.$l, having a term of l [add same
provision for any other amount and term requested];

(c)
LIBOR Loan in the amount of U.S.$l, having a term and LIBOR Interest Period of l
days [add same provision for any other amount and term requested];

(d)
Bankers’ Acceptance in the aggregate amount of Cdn.$l having a term of l days
[add same provision for any other amount and term requested]; and

(e)
Letter of Credit in the amount of Cdn.$l for the purpose of l.

All Loans made pursuant to this Notice of Borrowing shall be credited to the
undersigned’s account no. l at the Branch. In the case of a Bankers’ Acceptance
or Letter of Credit, it shall be delivered to l. The requested Borrowing Date is
l. [If the undersigned requires a bank draft to be issued by BNS as a debit to
the undersigned account at the Branch and to be delivered on the undersigned’s
behalf, add an irrevocable direction to that effect, specifying the Person to
whom it is to be delivered.]





--------------------------------------------------------------------------------

- 2 -


All representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects as if made on and as of
the date hereof.
No Default or Event of Default under the Credit Agreement has occurred and is
continuing.
DATED this ___ day of _________________, 20____.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P.
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:













--------------------------------------------------------------------------------


- 3 -


SCHEDULE 2(B)
NOTICE OF ROLL OVER
The Bank of Nova Scotia
Calgary Business Support Centre
2850 Sunridge Boulevard NE
Calgary, AB T1Y 6G2
Attention:    Document Services Officer
Facsimile:    1-877-909-7038
The Lenders under the Credit Agreement
Dear Sirs/Mesdames:
We refer to Section 2.4 of the Third Amended and Restated Credit Agreement made
as of December 17, 2015, as amended, restated or replaced from time to time (the
“Credit Agreement”) between AltaLink, L.P., as Borrower, AltaLink Management
Ltd. and The Bank of Nova Scotia, as Agent and Lender, and the other Lenders
which become a party thereto. Capitalized terms used in this Notice and not
otherwise defined have the meanings given in the Credit Agreement.
The Borrower hereby confirms that:
(a)
it intends to repay the following Bankers’ Acceptances on the current maturity
date:

(i)
aggregate face amount - $_______________;

(ii)
current maturity date ______________, 201__;

(a)
the following Bankers’ Acceptances are to be rolled over in accordance with the
Credit Agreement by the issuance of new Bankers’ Acceptances on the current
maturity date specified below:

(i)
aggregate face amount of maturing Bankers’ Acceptances - $__________;

(ii)
current maturity date - _____________, 201__;

(iii)
new aggregate face amount - $_____________;

(iv)
new contract period - _______________; and

(v)
new maturity date - _______________, 201__.






--------------------------------------------------------------------------------

- 4 -


The Borrower hereby represents and warrants that the conditions contained in the
Credit Agreement have been satisfied and will be satisfied as of the date hereof
and before and after giving effect to such roll over on the applicable roll over
date.
DATED this ___ day of _________________, 20___.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P. 


By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:













--------------------------------------------------------------------------------


- 5 -


SCHEDULE 2(C)
CONVERSION OPTION NOTICE
The Bank of Nova Scotia
Calgary Business Support Centre
2850 Sunridge Boulevard NE
Calgary, AB T1Y 6G2
Attention:    Document Services Officer
Facsimile:    1-877-909-7038
The Lenders under the Credit Agreement
Dear Sirs/Mesdames:
We refer to Section 2.4 of the Third Amended and Restated Credit Agreement made
as of December 17, 2015, as amended, restated or replaced from time to time (the
“Credit Agreement”) between AltaLink, L.P., as Borrower, AltaLink Management
Ltd. and The Bank of Nova Scotia, as Agent and Lender, and the other Lenders
which become a party thereto. Capitalized terms used in this Notice and not
otherwise defined have the meanings given in the Credit Agreement.
Pursuant to the Credit Agreement, we hereby give notice of our irrevocable
request for a conversion of Advances in the amount of $______________
outstanding by way of [insert type of loan] into corresponding Borrowings by way
of [insert new type of loan] on the _________ day of ___________, 20___. [The
contract period for the new Bankers’ Acceptances shall be __________________
with a new maturity date of ____________, 20___.] [The term of the new [insert
type of loan] shall be _______________ with a new maturity date of _________,
20____.]
The Borrower hereby represents and warrants that the conditions contained in the
Credit Agreement have been satisfied and will be satisfied as of the date hereof
and before and after giving effect to such conversion on the applicable
conversion date.
DATED this ___ day of _________________, 20____.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P. 


By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------


- 6 -


SCHEDULE 3
NOTICE OF EXTENSION
The Bank of Nova Scotia
Scotia Capital Corporate Banking - Power 62nd Floor
40 King Street West
Scotia Plaza
Toronto, ON M5W 2X6
Attention:    Managing Director
Facsimile:    (416) 933-7399
Dear Sirs/Mesdames:
You are hereby notified that the undersigned wishes to extend the Maturity Date
for the Credit Facility for a three hundred and sixty-four (364) day period from
the date stipulated in your acceptance of this request. Capitalized terms used
in this Notice of Extension and not otherwise defined have the meanings given in
the Third Amended and Restated Credit Agreement made as of December 17, 2015
between AltaLink L.P., as Borrower, AltaLink Management Ltd. and The Bank of
Nova Scotia, as Agent and Lender, and the other Lenders party thereto, as
amended, restated or replaced from time to time.
DATED this ___ day of _________________, 20___.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P. 


By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:













--------------------------------------------------------------------------------


- 7 -


SCHEDULE 4
ASSIGNMENT AGREEMENT
TO:        THE BANK OF NOVA SCOTIA (the “Agent”)
AND TO:    ALTALINK, L.P. (the “Borrower”)
The Borrower has entered into the Third Amended and Restated Credit Agreement
made as of December 17, 2015, as amended, restated or replaced from time to
time, (the “Credit Agreement”) between the Borrower, AltaLink Management Ltd.
and the Agent and the Lenders. l (the “Assignee”) wishes to acquire some of the
rights of l (the “Assignor”) under the Credit Agreement and accordingly the
Assignor and the Assignee furnish this Assignment Agreement to the Borrower
subject to the terms of the Credit Agreement. Capitalized terms in this
Assignment Agreement shall have the meanings set out in the Credit Agreement.
1.
The Assignee acknowledges that it has received and reviewed a copy of the Credit
Agreement and further acknowledges the provisions of the Credit Agreement.

2.
The Assignor hereby sells, assigns and transfers to the Assignee an undivided l%
interest in the Credit Facility and the Credit Agreement so that the Assignor’s
commitment will now be $l and the Assignee’s commitment will be $l.

3.
The Assignee, by its execution and delivery of this Assignment Agreement, agrees
from and after the date hereof to be bound by and to perform all of the terms,
conditions and covenants of the Credit Agreement applicable to the Assignor, all
as if such Assignee had been an original party thereto. The Assignee will not
set off any amounts owing by the Borrower to such Assignee (other than pursuant
to this Assignment Agreement) against any amounts the Assignee is obliged to
advance under the Credit Agreement.

4.
Notices under the Credit Agreement shall be given to the Assignee at the
following address and facsimile number:

[Insert Address]
Attention:    l
Facsimile:    l
5.
The provisions hereof shall be binding upon the Assignee and the Assignor and
their respective successors and permitted assigns and shall enure to the benefit
of the Borrower and its successors and assigns.






--------------------------------------------------------------------------------

- 8 -


6.
This Assignment Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein.

IN WITNESS WHEREOF the undersigned have caused this Assignment Agreement to be
duly executed this _____ day of ________________, 20___.
 
 
[NAME OF ASSIGNOR], as Assignor
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:



 
 
[NAME OF ASSIGNEE], as Assignee
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:






ACKNOWLEDGEMENT
ACKNOWLEDGED AND AGREED to this _____ day of ________________, 20___.
 
 
ALTALINK MANAGEMENT LTD., as general partner of ALTALINK, L.P. 


By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













--------------------------------------------------------------------------------


- 10 -


SCHEDULE 5
LENDERS
The Bank of Nova Scotia







